Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 1 of 37




      James R. Bean, et al. v. Hunt Southern
                Group, LLC, et al.

                             Kim Emmett, M.D.
                                  July 23, 2019




              All depositions & exhibits are available for downloading at
                            <www.brookscourtreporting.com>
          Please call or e-mail depo@brookscourtreporting.com if you need a
                                Username and Password.




              Mississippi - Louisiana - Tennessee - New York
                              1-800-245-3376
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 2 of 37
                        Kim Emmett, M.D. 7/23/2019

                                                                     Page 1
                    UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION
          JAMES R. BEAN AND JEANNE F.                )
          BEAN,                                      )
                                                     )
                                                     )
                                    Plaintiffs,      )
                                                     )
          vs.                                        )   Case No.
                                                     )   1:18-cv-00393
          HUNT SOUTHERN GROUP, LLC, FKA              )   -HSO-JCG
          FOREST CITY SOUTHERN GROUP, LLC,           )
          et al.,                                    )
                                                     )
                                                     )
                                    Defendants.      )



                     VIDEO RECORD & ORAL DEPOSITION OF
                               KIM EMMETT, M.D.
                         Tuesday, July 23, 2019
                                  8:00 a.m.
                         11440 Parkside Drive
                                Suite 302
                        Knoxville, Tennessee 37934




                         Georgette H. Mitchell
                     Registered Professional Reporter


   Jackson                 Brooks Court Reporting                  Meridian
   Gulfport                    1-800-245-3376                   New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 3 of 37
                                        Kim Emmett, M.D. 7/23/2019
                                                       Page 2                                                     Page 4
     1     APPEARANCES OF COUNSEL:                                1              STIPULATION
     2     ON BEHALF OF THE PLAINTIFFS:
           (Appearing via Zoom)                                   2
     3                                                            3             The videotaped deposition of KIM EMMETT,
           R. Scott Wells, Esq.
     4     Rushing & Guice                                        4   M.D., called as a witness at the instance of the
           1000 Government Street                                 5   Defendants, pursuant to all applicable rules, taken by
     5     Ocean Springs, Mississippi 39564
           (228)374-2313                                          6   agreement on the 23rd day of July, 2019, beginning at
     6     Swells@rushingguice.com
     7     ON BEHALF OF THE DEFENDANT HUNT SOUTHERN
                                                                  7   approximately 8:00 a.m., at the offices of Kim Emmett,
           GROUP, LLC:                                            8   M.D., 11440 Parkside Drive, Suite 302, Knoxville,
     8
           Walter H. Boone, Esq.                                  9   Tennessee, before Georgette H. Mitchell, Registered
     9     Balch & Bingham LLP                                   10   Professional Reporter and Notary Public, pursuant to
           188 East Capitol Street
    10     Suite 1400                                            11   the stipulation of counsel.
           Jackson, Mississippi 39201                            12             It being agreed that
    11     (601) 965-9179
           Wboone@balch.com                                      13   Georgette H. Mitchell, Registered Professional Reporter
    12                                                           14   and Notary Public, may report the deposition in machine
           ON BEHALF OF THE DEFENDANT FOREST CITY
    13     SOUTHERN GROUP LLC:                                   15   shorthand, afterwards reducing the same to typewriting.
    14     Taylor H. White, Esq.                                 16             All objections, except as to the form of
           Forman Watkins & Kurtz LLP
    15     210 East Capitol Street                               17   the question, are reserved to on or before the hearing.
           Suite 2200
    16     Jackson, Mississippi 39201
                                                                 18             It being further agreed that all
           (601) 960-3167                                        19   formalities as to notice, caption, certificate,
    17     Taylor.white@formanwatkins.com
    18     Also Present:                                         20   transmission, etc., including the reading of the
           Brent Shorter, Videographer                           21   completed deposition by the witness and the signature
    19
    20                                                           22   of the witness, are waived.
    21                                                           23
    22
    23                                                           24
    24                                                           25
    25


                                                       Page 3                                                     Page 5
     1                  INDEX                                     1            (The deposition began at 7:58 central
     2   KIM EMMETT, M.D.                          5              2       time.)
     3   EXAMINATION BY MR. BOONE                          5      3            THE VIDEOGRAPHER: This will be the video
     4   EXAMINATION BY MS. WHITE                         125
     5   EXAMINATION BY MR. WELLS                         132     4       deposition of Dr. Kim Emmett taken in the matter
     6   EXAMINATION BY MR. BOONE                          135    5       of James R. Bean, et al versus Hunt Southern
     7   EXAMINATION BY MS. WHITE                         136     6       Group, LLC, et al.
     8                EXHIBITS                                    7            Today's date is July the 23rd, 2019. The
     9   Exhibit 1 - Records from Dr. Kim Emmett's
         office related to James Bean.        12                  8       time now is 7:58 a.m. central time.
    10                                                            9            Counsel may now introduce themselves, for
         Exhibit 2 - Medical Records from Faculty    14          10       the record.
    11   Internal Medicine.                                      11            MR. BOONE: My name is Walter Boone. I
    12   Exhibit 3 - Medical Records Bates Numbers 469
         through 497 regarding Mrs. Bean.         53
                                                                 12       represent Hunt Southern Group, LLC and Hunt MH
    13                                                           13       Property Management.
         Exhibit 4 - Medical Records relating to Jeanne 54       14            MS. WHITE: My name is Taylor White.
    14   Bean.                                                   15            I represent Forest City Residential
    15   Exhibit 5 - Letter dated January 17, 2019 from 103
                                                                 16       Management Company.
         Mrs. Bean
    16                                                           17            MR. WELLS: I'm Scott Wells with Rushing
         Exhibit 6 - Allergy Associates Record.     130          18       & Guice representing James Bean and Jeanne Bean in
    17                                                           19       this matter.
    18
                                                                 20            THE VIDEOGRAPHER: The Court reporter may
    19
    20                                                           21       swear in the witness.
    21                                                           22                KIM EMMETT, M.D.,
    22                                                           23   having first been duly sworn, was examined and deposed
    23                                                           24   as follows:
    24
    25                                                           25   EXAMINATION BY MR. BOONE:



                                                                                          2 (Pages 2 to 5)
   Jackson                                Brooks Court Reporting                                          Meridian
   Gulfport                                   1-800-245-3376                                           New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 4 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                      Page 6                                                         Page 8
     1       Q.     Good morning, Dr. Emmett. We introduced         1   before they moved to Mississippi; is that right?
     2   ourselves earlier, but my name is Walter Boone, and I      2        A. Yes.
     3   represent two defendants in a lawsuit that James Bean      3        Q. So we have a period of time, and I
     4   and Jeanne Bean have brought down in Mississippi.          4   believe, is it -- am I roughly correct that the Beans
     5             We are here today because you have been          5   lived in Mississippi from approximately 2014 to
     6   and currently are, I guess, the treating physician,        6   approximately 2016, or in that neighborhood?
     7   family doctor for the Beans; is that correct?              7        A. I know that they came back to see me in
     8       A.     That's correct.                                 8   2016.
     9       Q.     If you would, ma'am, can you give us your       9        Q. Right.
    10   -- your full name and where you practice medicine?        10        A. In the latter quarter, and I'd have to
    11       A.     My name is Dr. Kim Robinson Emmett. I          11   look and see when my last contact was on the office
    12   have practiced with Faculty Internal Medicine as well     12   note though.
    13   as being on the faculty at the University of Tennessee    13        Q. Okay.
    14   since 1999.                                               14        A. But it was probably 2013, was the last
    15       Q.     Can you give us an idea about your             15   time.
    16   educational background?                                   16        Q. 2013? So it's a two or three-year gap
    17       A.     How far back?                                  17   there, but I guess the point I'm trying to make is that
    18       Q.     Starting at college would be good.
                                                                   18   you had the occasion to treat them both before they
    19       A.     Okay. My undergrad was one year at
                                                                   19   left for Mississippi and after they came back from
    20   Brandeis, completing undergrad at George Washington
                                                                   20   Mississippi; is that fair?
                                                                   21        A. Yes.
    21   University. I attended medical school at the
                                                                   22        Q. All right. And let me ask you, have you
    22   University of Kentucky and did a residency in internal
                                                                   23   had any, before today, have you had any role in the
    23   medicine as well as a two-year geriatrics fellowship at
                                                                   24   Beans' lawsuit that's pending down in Mississippi?
    24   the University of Kentucky.
                                                                   25        A. I -- I don't think so.
    25       Q.     And are you licensed to practice


                                                      Page 7                                                         Page 9
     1   medicine?                                                  1       Q.      All right. Have you been asked by the
     2       A. Yes.                                                2   Beans' lawyers to give any opinions with respect to the
     3       Q. And how long have you been practicing               3   Beans' medical conditions?
     4   medicine?                                                  4       A.      My -- now, I'm not sure about Mr. Bean.
     5       A. I've had my license since 1987. I think             5   I'm not sure I received any request for records on Mr.
     6   I had it when I was a resident.                            6   Bean.
     7       Q. Right. And you've been here in Tennessee            7       Q.      Okay.
     8   practicing medicine basically ever since?                  8       A.      Is that correct?
     9       A. I was on staff at the University of                 9       Q.      Well, we -- I have some and I'll show
    10   Kentucky from 1992 to 1999, and then moved here in        10   them to you.
    11   1999.                                                     11       A.      Okay.
    12       Q. I see. And what did you do in Kentucky?            12       Q.      But we did request records from your
    13       A. Very much the same as I do here                    13   office --
    14   practicing, office practice and supervising medicine      14       A.      Okay.
    15   residents in the hospital setting.                        15       Q.      -- and did receive responses to those.
    16       Q. Are you -- you board certified in any              16       A.      Okay.
    17   particular field?                                         17       Q.      But --
    18       A. Yes, I'm board certified in internal               18       A.      Oh, okay. I'm sorry.
    19   medicine, and I have a certificate of qualifications in   19       Q.      That's okay.
    20   geriatric medicine.                                       20       A.      Can you please repeat your question?
    21       Q. All right. And I understand that you are           21       Q.      No, no, no, no, you're worried about the
    22   -- Mr. and Mrs. Bean are currently two of your            22   thing that's coming next and I feel you. We'll get
    23   patients; is that correct?                                23   there.
    24       A. That's correct.                                    24       A.      Okay.
    25       Q. And you also treated Mr. and Mrs. Bean             25       Q.      And I'll show you the records that I want



                                                                                            3 (Pages 6 to 9)
   Jackson                                 Brooks Court Reporting                                            Meridian
   Gulfport                                    1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 5 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 10                                                         Page 12
     1   to talk to about --                                        1             Once they left, they were under the care
     2       A. Okay. Sure.                                         2   of presumably other physicians in Mississippi and you
     3       Q. -- with respect to Mr. Bean. But for                3   did not see them again until they came back; is that
     4   current purposes, have you been asked to provide any       4   right?
     5   opinions in the lawsuit about the Beans' medical           5       A. That is correct. It was my impression
     6   condition?                                                 6   that they had other care there.
     7       A. Can you define that, please?                        7       Q. Okay. What I'd like to do is to -- to
     8       Q. Yes, ma'am. Have you been asked by the              8   talk about the Beans separately beginning with Mr.
     9   Beans' lawyers to provide expert testimony to do a         9   Bean, and let me show you some records that we received
    10   medical record review?                                    10   from your office and ask you to identify them, if you
    11       A. No.                                                11   can.
    12       Q. To render a report?                                12       (Exhibit 1 - Records from Dr. Kim Emmett's office
    13       A. No.                                                13       related to James Bean.)
    14       Q. To do anything or say anything in the              14   BY MR. BOONE:
    15   lawsuit that's pending in Mississippi?                    15       Q. The first one is a stack that I've marked
    16       A. I have not.                                        16   as Exhibit Number 1, and it has been Bates stamped --
    17       Q. All right. In fact, the first time you             17   Scott for you, the first page is a transmittal to your
    18   knew about a lawsuit -- well, you're here today as a      18   office from the Forman Watkins, and that's Taylor's
    19   result of the defendants, Forest City and Hunt,           19   firm, and it's some records for James R. Bean that are
    20   requesting that you be available for a deposition; is     20   following and it's been Bates stamped 3166 through
    21   that true?                                                21   3324.
    22       A. Yes, I think so.                                   22             Do those look like records from your
    23       Q. Okay. And up until this year, maybe in             23   office?
    24   the March timeframe, did you even know there was a
                                                                   24       A. So far.
    25   lawsuit in Mississippi?
                                                                   25       Q. All right.


                                                    Page 11                                                         Page 13
     1       A.    I did not know.                                  1        A.     Yes.
     2       Q.    Okay.                                            2        Q.     Take a moment to confirm that they are.
     3       A.    I did not know.                                  3   And I'll tell you what, this is actually a request made
     4       Q.    And it's fair to say, and I guess                4   from the Beans -- Mr. Bean's doctor in Mississippi, and
     5   obvious, but I guess I should ask it that while the        5   apparently he had requested prior records from your
     6   Beans were in -- were in Mississippi, you did not treat    6   office and that's what seems to be attached.
     7   them there.                                                7              Does that look like what we've got?
     8       A.    I did not.                                       8        A.     So far, yes. Yes.
     9       Q.    Okay. And you were not aware of any --           9        Q.     All right. Are the records in Exhibit 1
    10   what symptoms they had while they were there, if any,     10   true and accurate copies of your medical records from
    11   were you?                                                 11   the treatment of Mr. Bean?
    12       A.    In Mississippi?                                 12        A.     They would appear to be so.
    13       Q.    Yes, ma'am.                                     13        Q.     And were they generated in the ordinary
    14       A.    During that timeframe, no.                      14   course of your -- of the treatment of Mr. Bean?
    15       Q.    All right. And you don't know what their        15        A.     I believe they do reflect this.
    16   medical conditions were, what they were exposed to,       16        Q.     All right. And these look like to be the
    17   what they were complaining of, or any of those facts or   17   records for the period of time or at least some of the
    18   circumstances, correct?                                   18   records for the period of time before Mr. Bean moved to
    19       A.    While they were in Mississippi?                 19   Mississippi; does that look right?
    20       Q.    Yes, ma'am.                                     20        A.     Uh-huh, because of the format, the
    21       A.    Yes, while they were in Mississippi there       21   written notes that was before this EMR was.
    22   was no communication regarding that.                      22        Q.     Right. So if we're looking for the --
    23       Q.    Right. In other words, they didn't come         23   the records that we've been able to locate for Mr. Bean
    24   back and forth to come see you while they were in         24   before he moved to Mississippi, Exhibit 1 is a true and
    25   Mississippi.                                              25   correct copy of those?



                                                                                        4 (Pages 10 to 13)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 6 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 14                                                     Page 16
     1        A.     I believe so, yes.                             1   some labs attached to it?
     2        (Exhibit 2 - Medical Records from Faculty             2        A.    It has some labs I think, yes.
     3        Internal Medicine.)                                   3        Q.    Okay. Well, between Exhibit 1 and
     4   BY MR. BOONE:                                              4   Exhibit 2, does this look like a complete set of Mr.
     5        Q.     All right. Let me show you Exhibit             5   Bean's records or do you know?
     6   Number 2.                                                  6        A.    Well, it depends on what you define as
     7              Now, Exhibit Number 2 is a stack of             7   complete.
     8   medical records that we requested of Faculty Internal      8        Q.    Well, I'm not in the -- I guess if I
     9   Medicine at Turkey Creek, which is your medical            9   wanted to know all of the occasions that you treated
    10   practice here in Tennessee?                               10   Mr. Bean for and what he presented with and what you
    11        A.     Right.                                        11   assessed him with, would these be complete?
    12        Q.     Correct?                                      12        A.    Yes.
    13        A.     That's correct.                               13        Q.    Okay. What you're saying is there may be
    14        Q.     And these appear to me at least to be         14   other incidental third party records, labs or whatnot
    15   copies of your medical records for Mr. Bean for the       15   that may not be included in here; is that true?
    16   period of time since he moved back from Mississippi; is   16        A.    Yes, I think so. That's true.
    17   that correct?                                             17        Q.    Okay. But in terms of what your
    18        A.     I believe so. Let me -- well, there's         18   treatment was, they were -- they're summarized
    19   some in here that are prior. So some --                   19   somewhere in Exhibit 1 or Exhibit 2, correct?
    20        Q.     Okay.                                         20        A.    I believe so.
    21        A.     -- some of these are ones that are            21        Q.    All right. And it looked like to me from
    22   scanned --                                                22   Exhibit Number 1 and I'm going to refer you to some
    23        Q.     Oh, you're right. You're sure right.          23   Bates numbers.
    24        A.     -- that are handwritten are prior             24        A.    Okay.
    25   records.                                                  25        Q.    A Bates number is a number at the bottom


                                                     Page 15                                                     Page 17
     1        Q. So this stack, Exhibit 2, looks to be              1   right-hand corner?
     2   before and after?                                          2        A. Okay. I see.
     3        A. Yes, it's the office notes.                        3        Q. Just for, it's an easy kind of page
     4        Q. All right. So let me ask you the same              4   number there, and I was looking at 3235.
     5   questions about Exhibit Number 2.                          5        A. 3235. Date of visit 7-26-2004?
     6             Are these true and accurate copies of            6        Q. Yes, ma'am.
     7   your medical records of Mr. Bean?                          7        A. Okay.
     8        A. I believe so.                                      8        Q. That looked like the first visit for Mr.
     9        Q. Are they generated in the ordinary course          9   Bean.
    10   of your medical treatment of Mr. Bean?                    10              Does that sound about right or at least
    11        A. Yes, I believe so.                                11   it is in these records?
    12        Q. And these appear to be the records from           12        A. It could be. Yes, it could be. He was a
    13   both before Mr. Bean moved to Mississippi and after Mr.   13   patient of Dr. Ellis, I believe.
    14   Bean moved back here to Tennessee, correct?               14        Q. Okay.
    15        A. Yes, in terms of office, office notes.            15        A. One of the previous doctors here.
    16   Some have labs and some have labs attached to the newer   16        Q. I see.
    17   one.                                                      17        A. I'd have to look in other archives, but
    18             Does that make sense? If you consider           18   this looks like it could be a first --
    19   that part of the office records, labs? This one I         19        Q. Okay.
    20   think, does not have labs attached, but it looks like     20        A. -- or about that time.
    21   it's mostly --                                            21        Q. All right. And what did -- what were Mr.
    22        Q. Exhibit 2?                                        22   Bean's complaints on that occasion about fatigue and
    23        A. Yes, it looks like it mostly has office           23   shortness of breath?
    24   notes.                                                    24              And I'm looking at the fourth paragraph
    25        Q. I see. Okay. And I think Exhibit 1 has            25   is where he mentions that.



                                                                                       5 (Pages 14 to 17)
   Jackson                                 Brooks Court Reporting                                           Meridian
   Gulfport                                    1-800-245-3376                                            New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 7 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 18                                                       Page 20
     1        A.    I believe the note says, this was a             1   their symptoms. And "does not have heart palpitations
     2   transcription, it says, "notes, not shortness of           2   or chest pain."
     3   breath," probably should have been "no shortness of        3        Q.     All right. Does -- did he also complain
     4   breath at rest. Denies any cough. No chest pain or         4   there in the second sentence of "runny nose, cough and
     5   heart palpitations, nausea, vomiting. He thinks he's       5   congestion"?
     6   not able to exercise very well, becomes fatigued           6        A.     That's what my note says, yes.
     7   easily."                                                   7        Q.     And what was your assessment with respect
     8        Q.    All right. Was Mr. Bean in the course of        8   to those complaints?
     9   your treatment with him before he moved to Mississippi,    9        A.     Well, for the runny nose and item number
    10   did he have complaints, among other things, of fatigue?   10   four in assessment and plan, it says "allergic
    11        A.    Quite often.                                   11   rhinitis" and I had some samples of a nasal
    12        Q.    And what were those complaints? What did       12   antihistamine called Astelin that I gave to him.
    13   they arise from?                                          13              And then for the yellow sputum, it says I
    14        A.    I don't think it was well understood.          14   wrote a prescription for a Z-pack for bronchitis.
    15        Q.    All right.                                     15              On exam, one exam, he had a few scattered
    16        A.    Is what I -- he did, I believe he was          16   crackles, which cleared with coughing and I said his
    17   diagnosed with coronary artery disease at some point      17   ears appeared to be mildly distended with clear fluid
    18   within this time period.                                  18   bilaterally, which can be seen with allergic rhinitis
    19        Q.    Right.                                         19   from eustachian tube dysfunction.
    20        A.    And --                                         20        Q.     And what is allergic rhinitis?
    21        Q.    And will coronary artery disease, will         21        A.     Well, I would think it's common symptoms
    22   that, or can that result in a patient becoming            22   of postnasal drip, runny nose. We use allergic
    23   fatigued?                                                 23   rhinitis as a catchall term, but some people don't
    24        A.    Some patients might.                           24   necessarily have allergies, they just have the
    25        Q.    Okay.                                          25   symptoms.


                                                    Page 19                                                       Page 21
     1        A.    He also had problems with joint pain,           1       Q.      Right.
     2   which I think were never clearly understood, so perhaps    2       A.      Might be called perennial rhinitis, so.
     3   some sort of an inflammatory joint problems.               3       Q.      And for rhinitis or for perennial
     4             I think he also had psoriasis. I                 4   rhinitis or -- or allergic rhinitis, is that a fairly
     5   apologize, most people are fatigued with that.             5   -- you used the term catchall.
     6        Q.     Okay. So at least in 2004 then, he was         6       A.      Uh-huh.
     7   complaining to you of fatigue; is that true?               7       Q.      Is that a common complaint among patients
     8        A.    That's what the note says.                      8   across the board?
     9        Q.     All right. The next one I want to take         9       A.      It's a common complaint here.
    10   you to is 3241.                                           10       Q.      Yeah.
    11        A.    Date of 6-6-2005?                              11       A.      Very common.
    12        Q.     Yes, ma'am. So that's a date of visit of      12       Q.      Well, it's common for humans, isn't it?
    13   June 6th, 2005; is that right?                            13   We get rhinitis from time to time, don't we?
    14        A.    I apologize, I have to open this up and        14       A.      Right, but it's very common in this area
    15   see.                                                      15   in particular.
    16        Q.     Is that right?                                16       Q.      Yeah. And what are some of the causes of
    17        A.    Yes, that's correct.                           17   a rhinitis?
    18        Q.     And describe what symptoms Mr. Bean           18       A.      Well, you know, most patients don't go
    19   presented with on that occasion to you.                   19   through allergy testing, they just pick up something
    20        A.    Well, in the history he was talking about      20   over-the-counter and so it could be -- it could be a
    21   cough and congestion, but he was evaluated for that.      21   reaction to something in the environment, and when
    22   Says "he's now having a productive cough with yellow      22   people have allergy evaluations, which I don't do, but
    23   sputum," my note says. "No fever."                        23   they might be allergic to dust mites, which are common
    24             And then on the note, "not really short         24   in our environment, cockroaches, cat dander, trees,
    25   of breath." Some people have difficulty describing        25   grasses.



                                                                                       6 (Pages 18 to 21)
   Jackson                                Brooks Court Reporting                                             Meridian
   Gulfport                                   1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 8 of 37
                                     Kim Emmett, M.D. 7/23/2019
                                                   Page 22                                                         Page 24
     1       Q. Yes.                                                1   office note for January 5th of 2011.
     2       A. And the like, so...                                 2              Do you see that?
     3       Q. And those are the -- so rhinitis may be             3        A.     January 5th? Yes.
     4   caused and in your experience, can be caused by            4        Q.     And is this your writing or is that the
     5   allergic to reactions to the things you just mentioned?    5   nurse practitioner again?
     6       A. Right, or just it may be a nonallergic              6        A.     No, that's my writing.
     7   reaction. We don't really understand what -- the           7        Q.     Okay. Good.
     8   perennial rhinitis. You may have the same symptoms,        8              What was Mr. Bean's complaint on this
     9   but not test positive to -- to any of the allergens you    9   occasion in 2011?
    10   tested for.                                               10        A.     Chief complaint was nausea.
    11       Q. I see. So it could be -- have some kind            11        Q.     Did Mr. Bean also complain of fatigue at
    12   of viral source or some other source; is that fair?       12   that time?
    13       A. Yeah.                                              13        A.     There's a positive sign by that so, under
    14       Q. All right.                                         14   review of systems.
    15       A. Yeah. Nonviral.                                    15        Q.     And did you determine the source of Mr.
    16       Q. Viral/nonviral, it's a broad category --           16   Bean's complaint of fatigue?
    17       A. Right.                                             17        A.     Well, it says I was checking a lab, which
    18       Q. -- of complaints, isn't it?                        18   is not attached and a C reactive protein and a CBC, but
    19       A. Yes.                                               19   no, I didn't have any conclusion for what was causing
    20       Q. And common?                                        20   his fatigue.
    21       A. Yes, very common.                                  21        Q.     Okay. But this is another example of Mr.
    22       Q. And I guess, did you in 2005, when Mr.             22   Bean's complaint of fatigue before he moved to
    23   Bean reported rhinitis and you assessed rhinitis, did     23   Mississippi to you, correct?
    24   you determine the cause, if any, or treat the symptom?    24        A.     Yes. That's also a common complaint in
    25       A. You treat the symptom. It would be very            25   this area, too.


                                                   Page 23                                                         Page 25
     1   unlikely to find a cause.                                  1        Q. Sure. And -- and what are some of the
     2       Q. Right. And 3242 is another note, the                2   causes of fatigue in your practice?
     3   following page. This one dated in May of 2005.             3        A. In our practice? De-conditioning from
     4       A. That should be previous to.                         4   not exercising, sleep apnea, hyperthyroidism,
     5       Q. It is. I'm kind of working -- well --               5   medication side effects.
     6       A. And this doesn't look like my writing.              6        Q. Right.
     7       Q. Is it not? I couldn't tell.                         7        A. I hate to say it, aging, but there's a
     8       A. It says reviewed. This was a nurse, a               8   lot of people that say they're tired, depression. I
     9   PA, Beverly Glazer. I think she's a nurse practitioner     9   guess I can't think of the term for it, but our busy
    10   who worked with us at the time, so this is not my         10   lives, overworked, overscheduled.
    11   handwriting.                                              11        Q. Sure. And did Mr. Bean fall into
    12       Q. I see.                                             12   multiple of those categories?
    13       A. I just signed off as reviewed.                     13        A. I'm trying to remember if he would have
    14       Q. I see. So the month before he had come             14   been retired at the time. I'm not sure when he retired
    15   in with basically the same complaints; is that true?      15   from Alcoa. I don't know. He may have been already
    16       A. Yes. Well, the initial complaint, yes.             16   retired at that point.
    17       Q. Runny nose, cough?                                 17        Q. All right.
    18       A. Right.                                             18        A. I just don't remember.
    19       Q. And then on the second page at 3242, 43,           19        Q. But you do recall his date of birth was
    20   do you see the impression, allergic rhinitis again,       20   1952. So at this point he is 60 or close thereby,
    21   right?                                                    21   right?
    22       A. Yes, and viral syndrome.                           22        A. Right.
    23       Q. Right.                                             23        Q. So you -- some of the fatigue could be
    24       A. Yes, I see that.                                   24   consistent with aging; is that true?
    25       Q. If you would look at 3244, which is an             25        A. Perhaps if you don't exercise and I don't



                                                                                       7 (Pages 22 to 25)
   Jackson                                Brooks Court Reporting                                             Meridian
   Gulfport                                   1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 9 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 26                                                        Page 28
     1   get the impression that he was very physically active      1       A. This was in 2007. So yes, he did have
     2   at that time.                                              2   symptoms of allergic rhinitis then.
     3        Q.     Right. Did you also understand and I           3       Q. And enough recurring symptoms for you to
     4   think it may be later in your practice that you            4   issue a prescription for Zyrtec for him.
     5   diagnosed him with sleep apnea?                            5       A. Yes.
     6        A.    He was probably referred to someone who         6       Q. And if you would look at 3265.
     7   diagnosed him with sleep apnea.                            7              Is that your record for Mr. Bean from
     8        Q.     Okay.                                          8   March 21st of 2008?
     9        A.    I don't evaluate for sleep apnea.               9       A. Yes.
    10        Q.     Fair enough. You sent him to a sleep          10       Q. And did Mr. Bean report fatigue on that
    11   specialist or somebody?                                   11   occasion?
    12        A.    That would be my general practice, yes.        12       A. I'm sorry. Let me look at the note here.
    13        Q.     Okay. But did you -- you are aware that       13   Yes, he must have. I apologize.
    14   Mr. Bean has sleep apnea, right?                          14       Q. Do you see the assessment number two?
    15        A.    Yes.                                           15       A. Yes, I do.
    16        Q.     Okay. And can sleep apnea cause fatigue?      16       Q. And what does it say?
    17        A.    It can.                                        17       A. It says "fatigue," and I said "I think
    18        Q.     And how does that -- how does that
                                                                   18   this is to be expected following his very prolonged
    19   happen?
                                                                   19   serious illness."
    20        A.    Well, my understanding is what happens is
                                                                   20       Q. And what series illness was that?
                                                                   21       A. I know that he had a biopsy, a prostate
    21   that patients do not achieve deeper stages of sleep or
                                                                   22   biopsy, and said he had to go to the emergency room
    22   adequate sleep because their brain constantly has to
                                                                   23   with the -- oh, I'm sorry. He had fevers and I'm not
    23   awaken and have a -- have the chest or the lungs breath
                                                                   24   sure that our office gave the Levaquin. It may have
    24   in. So people don't achieve, and they may also have a
                                                                   25   been the urologist.
    25   low oxygen level at times because they're not -- not


                                                    Page 27                                                        Page 29
     1   breathing regularly.                                       1        Q.     All right.
     2       Q. All right. So let's move on to 3252 and             2        A.     And it looks like he had to have a
     3   I know these are kind of jumping around. I apologize       3   catheter for urinary retention, and then he also had a
     4   for that, or actually it's 3253.                           4   bout of extreme swelling in his face and tongue,
     5             This is an office note of December 27th,         5   angioedema.
     6   2007. Do you see that?                                     6              And it says he talked to his
     7       A. Yes, I see that.                                    7   cardiologist, Dr. Weatherbee, and did not feel that --
     8       Q. Is that your --                                     8   oh, this is angioedema. I'm sorry to wander here.
     9       A. Yes.                                                9        Q.     That's okay.
    10       Q. -- record there?                                   10        A.     All right. It looks like he went to a
    11       A. That's my handwriting, yes.                        11   walk-in clinic too. So he had a series of events.
    12       Q. Okay. And what was -- I'm interested in            12        Q.     Yeah. And one of those too, it says,
    13   the fourth assessment there.                              13   "Mr. Bean began having a cough productive of white
    14             What was that?                                  14   sputum. He went to a walk-in clinic and was treated
    15       A. That on assessment and plan, allergic              15   with a Z-pack. This is the slowly getting better."
    16   rhinitis, which was, I believe an ongoing issue for him   16              Right?
    17   and he simply wanted me to refill his antihistamine.      17        A.     I apologize.
    18       Q. All right. And what antihistamine were             18        Q.     Fourth from the last line.
    19   you prescribing to him?                                   19        A.     Fourth from the last line. Yes, I see
    20       A. Well, the brand name is Zyrtec, and I              20   that now.
    21   think the generic name is cetirizine. You don't really    21        Q.     All right.
    22   have to prescribe that anymore, it's over-the-counter.    22        A.     Did you have a question about that?
    23       Q. Right. So is this another example of Mr.           23        Q.     Yes. So like most patients, Mr. Bean had
    24   Bean diagnosed by you with allergic rhinitis before he    24   various upper respiratory complaints over the period of
    25   moved to Mississippi?                                     25   time that you treated him before he moved to



                                                                                       8 (Pages 26 to 29)
   Jackson                                 Brooks Court Reporting                                            Meridian
   Gulfport                                    1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 10 of 37
                                        Kim Emmett, M.D. 7/23/2019
                                                      Page 30                                                       Page 32
      1   Mississippi; is that correct?                              1   the angioedema.
      2       A. That is correct.                                    2        Q.      Okay. But in terms of the runny nose,
      3       Q. All right. And did you treat Mr. Bean               3   congestion, did you determine what cause those were
      4   for rhinitis before he moved to Mississippi?               4   ever attributed to?
      5       A. Yes.                                                5        A.     I don't have a defined cause.
      6       Q. On multiple occasions?                              6        Q.      Okay.
      7       A. Well, yes, I mean, the one note we                  7        A.     I provided treatment.
      8   alluded to he had a prescription for 90 days with three    8        Q.      And same thing with the fatigue, did you
      9   refills, so that would be over the course of a year.       9   determine, Dr. Emmett, what the cause of the fatigue
     10   So, yes, multiple occasions.                              10   was for Mr. Bean?
     11       Q. All right. And did you treat Mr. Bean              11        A.     I don't think there was a single cause.
     12   for fatigue before he moved to Mississippi?               12   It's what we call multifactorial, different things.
     13       A. Well, he talked to me about fatigue, yes,          13        Q.      All right. So before Mr. Bean moved to
     14   that was mentioned.                                       14   Mississippi he had reported on multiple occasions both
     15       Q. Okay. Fair enough. And with respect to             15   rhinitis and fatigue to you in his treatment, correct?
     16   fatigue, you've already told us what some of the common   16        A.     Yes.
     17   causes of that are, correct?                              17        Q.      All right. And turning to Exhibit Number
     18       A. Yes.                                               18   2, which is the other stack that I gave you.
     19       Q. Aging, coronary artery disease, sleep              19        A.     Okay.
     20   apnea and other things, all of which Mr. Bean had,        20        Q.      You can put that clip back on that thing.
     21   right?                                                    21        A.     I need a bigger clip.
     22       A. Yes.                                               22        Q.      Okay. Great. You can just set that one
     23       Q. Did -- and what are the causes for the             23   over there.
     24   rhinitis?                                                 24              I want to draw your attention to Bates
     25       A. Well --                                            25   stamp page 1996.


                                                      Page 31                                                       Page 33
      1        Q.     Just in general.                               1             Does this look like your first office
      2        A.    Okay. I'm so sorry.                             2   note since, upon Mr. Bean's return from Mississippi?
      3        Q.     That's okay.                                   3       A.      Yes, it does.
      4        A.    There could be allergic reaction to some        4       Q.      And what's the date that you saw him?
      5   environmental stimulus. There can be a reaction we         5       A.      Thursday, September 22nd, 2016.
      6   don't quite understand that just stimulates the mucus      6       Q.      All right. And you're quite correct.
      7   glands to secrete mucus. Some people might be -- have      7   You say in this note that it has been over three years
      8   a reaction to very strong smells, perfumes or the like,    8   since his last office appointment, right?
      9   smoke.                                                     9       A.      Yes.
     10        Q.     All right.                                    10       Q.      And was that because he was living in
     11        A.    Okay. And I'm so sorry. There might be         11   Mississippi in that interim time period?
     12   some medicines that maybe somebody might have a side      12       A.      That is my understanding.
     13   effect.                                                   13       Q.      All right. What did he report about his
     14        Q.     All right.                                    14   medical issues to you in 2016?
     15        A.    -- of runny nose with.                         15       A.      He updated me on his coronary artery
     16        Q.     And did you ever in the course of your        16   disease that he had two stents placed while living in
     17   treatment with Mr. Bean before he moved to Mississippi,   17   Mississippi. We talked about his hypertension briefly.
     18   determine the cause of the rhinitis?                      18             And then still the problem with the hives
     19        A.    I don't think so. He did go to see an          19   and history of psoriasis. He requested a refill on his
     20   allergy immunologist about his angioedema, the swelling   20   steroid cream.
     21   that he had periodically in his lips and I would have     21       Q.      All right. In the second line of the --
     22   to look at that note to see if he was tested for          22   CC is chief complaint, right?
     23   anything else. I apologize.                               23       A.      Yes. Yes.
     24        Q.     But that was just the swelling in his --      24       Q.      The CC paragraph he says, "he reports his
     25        A.    That was the main reason, yes, he went,        25   medical issues are about the same and stable."



                                                                                        9 (Pages 30 to 33)
   Jackson                                   Brooks Court Reporting                                           Meridian
   Gulfport                                      1-800-245-3376                                            New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 11 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 34                                                        Page 36
      1             Do you see that?                                 1   mold, would you have written it down?
      2       A.     Yes, I do.                                      2       A. Generally, I would write it down.
      3       Q.      Did he at that occasion, have any              3       Q. Okay. And the fact that it's not in this
      4   complaints about his living conditions at Keesler          4   piece of paper, does that indicate to you one way or
      5   military base in Mississippi?                              5   another whether he mentioned mold?
      6       A.     I don't recall that he discussed that           6       A. I think he probably did not mention it to
      7   with me.                                                   7   me.
      8       Q.      Did he complain that he had any medical        8       Q. All right. Otherwise what?
      9   issues arising out of his living situation at Keesler?     9       A. I would have generally, I'd write it down
     10       A.     I don't recall that he discussed that          10   under review of systems and maybe on a problem although
     11   with me.                                                  11   sometimes people will just tell me that they're
     12       Q.      Well, and in fact, he says his medical        12   allergic to mold and people will attribute a lot of
     13   issues are about the same and stable, correct?            13   symptoms to mold, so...
     14       A.     That was my understanding.                     14       Q. Yes, ma'am. And why do they do that?
     15       Q.      Did he mention anything about mold to you     15       A. Because I think mold is very somewhat
     16   or that he may have been exposed to mold while at         16   common. I mean, most people have been exposed to
     17   Keesler?                                                  17   histoplasmosis just by living here, which is a common
     18       A.     I don't recall that he did.                    18   mold.
     19       Q.      Sure. If he had mentioned that he had         19             So people will say sometimes that their
     20   been exposed to mold, would you have written it down?     20   symptoms, which might be a rhinitis, they're concerned
     21       A.     I would try to, yes. Yes.                      21   about -- about mold.
     22       Q.      Yes, ma'am.                                   22       Q. And it's because we try to, as humans
     23       A.     My usual procedure, yes.                       23   walking around the earth, we're not doctors, but we
     24       Q.      And in your -- you hadn't seen him for        24   like oh, I saw mold and now I've got a runny nose, it
     25   three years. I'm quite sure you took a history of         25   must be the mold.


                                                     Page 35                                                        Page 37
      1   anything of significance that had occurred in the prior    1              That's what the normal path is, right?
      2   three years; is that fair?                                 2        A. Yes.
      3        A.    I think so.                                     3        Q. Okay. And you find in your experience
      4        Q.    And in response to the question I'm sure        4    about that, what?
      5   you asked, which was something along the lines of, is      5        A. Can you refine the question, please?
      6   there anything that I need to know about your medical      6        Q. Yes, ma'am. Can we attribute all of
      7   situation over the last three years, what did he tell      7    those symptoms to mold just because we saw it?
      8   you?                                                       8        A. Well, perhaps if you had an allergic
      9        A.    Generally, I'll just ask for an update          9    reaction and you didn't have a lot of rhinitis and then
     10   and I think he must have told me that he was glad to be   10    you were exposed and suddenly your symptoms really
     11   back and that about his stents that he had.               11    increased, perhaps.
     12        Q.    All right. And the stents were for the         12              It's -- it's somewhat tricky to prove
     13   coronary artery disease?                                  13    that with allergy testing and the like because -- I
     14        A.    That would be my understanding.                14    would think.
     15        Q.    And is that the only thing he referenced       15        Q. And it's tricky because we are exposed to
     16   about the change in any medical condition while he was    16    a lot of different things all day long, day and night,
     17   living in Mississippi?                                    17    and it's very tricky to determine what a particular
     18        A.    He only talked about specialists               18    thing is caused by when we're walking around; is that
     19   evaluation for his urticaria, for his hives again while   19    fair?
     20   he was in Mississippi, and he asked for a refill on his   20        A. In my experience, yes. An allergist may
     21   Prednisone.                                               21    have a different answer to that.
     22        Q.    All right. So did Mr. Bean report              22        Q. All right. So moving back to Mr. Bean
     23   anything to you about mold?                               23    also did not have any complaints to you in 2016, that
     24        A.    I don't recall that he did.                    24    he had been experiencing headaches while he was in
     25        Q.    And if he had reported anything about          25    Mississippi, did he?



                                                                                       10 (Pages 34 to 37)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 12 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 38                                                         Page 40
      1        A.     I don't recall that he said that to me.        1   comments about being under stress.
      2        Q.     Yes, ma'am. And I know you don't have a        2       Q. Did they attribute the cause of that
      3   specific recollection, but what I'm trying -- do you       3   stress?
      4   try to write down the medical issues that the patient      4       A. There was just, as I recall, there was
      5   reports to you?                                            5   more of a generalized statement about I had the feeling
      6        A.     I do try to.                                   6   it might be stress of moving and they had moved because
      7        Q.     Okay. And if a patient reported that he        7   of their son, and moved to Mississippi and when their
      8   had been experiencing headaches while he was living in     8   son and his family moved away, they moved back here.
      9   Mississippi, would you have written that down?             9   So I think that's what --
     10        A.     Yes.                                          10       Q. All right.
     11        Q.     And is it written down that he reported       11       A. -- I recall the stressor.
     12   that he was experiencing headaches while he lived in      12       Q. Fair enough. But nothing specific
     13   Mississippi?                                              13   relating to --
     14        A.     Not in this note.                             14       A. It was mostly generalized stress.
     15        Q.     All right. And did he report that he had      15       Q. What about the sleep apnea? What
     16   experienced any rhinitis symptoms, congestion, upper      16   reference are you making there?
     17   respiratory, anything like that?                          17       A. I think probably just a reference that he
     18        A.     I don't recall if we even talked about        18   had a history of that. I don't recall --
     19   that, so, but I did not -- I did not write it down.       19       Q. All right.
     20        Q.     Yes, ma'am. And again, I guess where I'm      20       A. -- more about that.
     21   getting with all of this is if he had said boy, gee       21       Q. And again sleep apnea, can that cause
     22   whiz, the last three years I've had unbelievable          22   fatigue?
     23   congestion and upper respiratory infection and eyes and   23       A. It can if the treatment is not effective.
     24   ears and nose, you would have written that down,          24       Q. Right. Was Mr. Bean undergoing treatment
     25   wouldn't you?                                             25   of any kind for sleep apnea?


                                                     Page 39                                                         Page 41
      1       A. Generally.                                          1        A.     I hope so. You have to wear it, and that
      2       Q. Okay. And did you?                                  2   was not something that I was monitoring --
      3       A. I did not write that down.                          3        Q.     Okay.
      4       Q. And what conclusion can you reach from              4        A.     -- so I hope he was wearing his device at
      5   the fact that it's not written down?                       5   that time.
      6       A. Well, there may have been some higher               6        Q.     And what was your note with respect to
      7   priorities to talk about than this at that -- at that      7   allergic slash immunologic right above the psychiatric?
      8   point. Unless perhaps he felt he didn't have enough        8   It's on the same page just right above.
      9   time to go over all the things he wanted to go over.       9        A.     I didn't write anything. So I think that
     10       Q. Fair enough. And some of the other                 10   was not a focus of our discussion that day.
     11   issues are the coronary artery disease, which he          11        Q.     All right. And I believe on page 1975 --
     12   updated you on, right?                                    12        A.     1975?
     13       A. Yes.                                               13        Q.     Yes, ma'am, which is --
     14       Q. And again, can coronary artery disease             14        A.     Okay.
     15   cause fatigue?                                            15        Q.     -- previous in your stack.
     16       A. It could if it were not well controlled.           16              What date is this note from?
     17       Q. All right. Did it in Mr. Bean's case?              17        A.     The date of that note is Friday,
     18       A. I believe he had a history that that was           18   September 21st, 2018.
     19   a contributor to his fatigue it seems.                    19        Q.     All right. This is the most recent note
     20       Q. All right. And I noticed down here in              20   we got in the records that we requested.
     21   psychiatric, positive for feelings of stress and you      21              Does that look like the most recent to
     22   have in parentheses, sleep apnea.                         22   you?
     23       A. Uh-huh.                                            23        A.     I can double check, but I believe it's
     24       Q. What does that note mean?                          24   the most recent.
     25       A. I think he and his wife had both made              25        Q.     Okay. And what were his, again, his



                                                                                       11 (Pages 38 to 41)
   Jackson                                 Brooks Court Reporting                                              Meridian
   Gulfport                                    1-800-245-3376                                               New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 13 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 42                                                         Page 44
      1   current complaints at that time?                           1   and just was becoming very anxious, but he did not tell
      2       A.      His chief complaint actually was               2   me the definite source of his anxiety. I thought maybe
      3   depression and anxiety. He had follow-up, and I don't      3   they might have some issues financially perhaps.
      4   recall if he requested some refills on his meds.           4        Q.     Okay.
      5       Q.      All right.                                     5        A.     That's a common stressor as people get
      6       A.      More about anxiety.                            6   older.
      7       Q.      And you have a note there in the history       7        Q.     And you mentioned that depression can
      8   and physical section about his coronary artery disease,    8   also be a source of fatigue; is that true?
      9   right?                                                     9        A.     Yes.
     10       A.      Uh-huh.                                       10        Q.     How does that work?
     11       Q.      You'll have to say yes or no --               11        A.     Well, I don't think people quite
     12       A.      Yes.                                          12   understand, but it is one of the symptoms that can be
     13       Q.      -- so she can write that down.                13   associated with depression, perhaps because, you know,
     14       A.      Yes. Yes.                                     14   the brain chemicals are not as high, serotonin may be
     15       Q.      Okay. And you write there that the            15   not as high, but I think it's just a pervasive feeling
     16   course of the disease has been waxing and waning?         16   that you don't feel like doing things and so people
     17       A.      Uh-huh.                                       17   will say they're tired.
     18       Q.      Right?                                        18             I'm sorry, I don't have a more in depth
     19       A.      Yes, I did.                                   19   explanation --
     20       Q.      And waxing and waning, what did you mean      20        Q.     No, that's --
     21   by that?                                                  21        A.     -- than that. My observation.
     22       A.      Well, he had a -- he had to have the          22        Q.     -- that's fine. It is certainly more
     23   stents in Mississippi after he left here, so his          23   expert than anything I know.
     24   condition would require monitoring by his cardiologist.   24             Let me ask and in Mr. Bean's case,
     25   So for many patients with coronary artery disease, the    25   fatigue, a potential cause of that is the depression


                                                     Page 43                                                         Page 45
      1   whole process of starting to block arteries keeps going    1   that he was suffering as well?
      2   with medications.                                          2       A. That can be a contributor.
      3       Q. And not to beat a dead horse, but can and           3       Q. All right. Now, I have been through your
      4   did Mr. Bean's coronary artery disease result in           4   records of Mr. Bean after he came back from Mississippi
      5   fatigue for him?                                           5   and I did not find a single reference to mold.
      6       A. It might have been a contributor.                   6       A. Okay.
      7       Q. All right. You were also treating him               7       Q. So did he -- well, let me ask you this.
      8   for hypertension and hyperlipidemia, which is high         8   If he reported a concern about prior exposure to mold,
      9   cholesterol, right?                                        9   would you have written that down?
     10       A. Correct.                                           10       A. Generally, I would write it down.
     11       Q. Can those conditions also result in                11       Q. All right. And so what do you conclude
     12   fatigue?                                                  12   from the absence of the term or use, description of the
     13       A. Hyperlipidemia generally would not.                13   term "mold" in these records, since he came back from
     14   Hypertension, if you have fatigue, it's usually because   14   Mississippi?
     15   of side effects of medicines, so...                       15       A. I don't think he discussed it with me and
     16       Q. Okay. And then your -- a lot of your               16   perhaps there was more than one reason for that.
     17   attention went to the diagnosis of anxiety with           17       Q. Okay.
     18   depression, right?                                        18       A. I would also like to say that with our
     19       A. Right.                                             19   group, sometimes when people come in for physicals they
     20       Q. And was that related to a particular               20   are advised that if they want to discuss more than the
     21   cause or circumstance or could you determine?             21   physical, it might not be able to accommodate that
     22       A. It was hard to determine. He had                   22   during the time of a physical.
     23   described, I'm not sure if it's in another note. My       23            So sometimes people will feel they're not
     24   understanding he has a lot of pain from his arthritis,    24   going to discuss things that aren't part of the
     25   but I didn't put that in there, that's what I recall,     25   physical, and some of his visits were for wellness



                                                                                       12 (Pages 42 to 45)
   Jackson                                 Brooks Court Reporting                                              Meridian
   Gulfport                                    1-800-245-3376                                               New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 14 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                   Page 46                                                         Page 48
      1   visits, I believe or physical exams.                      1   medication list.
      2        Q. Okay.                                             2         Q.    Right. See if you can see that.
      3        A. So sometimes people may not discuss               3         A.    I don't see it on the medication list
      4   things that they're thinking about, but I don't think     4   from September 21st, unless he were taking -- now
      5   he discussed it with me during our visits.                5   taking something over-the-counter and he did not report
      6        Q. Okay. Well, surely if you -- and we saw           6   it.
      7   the first note where he returned from Mississippi, you    7         Q.    Look on 1976. I'm not sure what all
      8   asked him what significant medical issues he had          8   those are but --
      9   encountered in his absence, correct?                      9         A.    There's no antihistamine on that list.
     10        A. Yes, I ask people to update me when they         10         Q.    Okay.
     11   come back.                                               11         A.    I don't see it reported on the 3-20-18
     12        Q. Right. And that's when he reported that          12   list, but as I said, sometimes people are just buying
     13   he had had two stents put in for his coronary artery     13   things over-the-counter and they don't -- they don't
     14   disease, right?                                          14   bring it up.
     15        A. Yes.                                             15         Q.    Sure. And as you mentioned, Zyrtec went
     16        Q. He did not report at that occasion that          16   over-the-counter in the interim, right?
     17   he had been exposed to mold, true?                       17         A.    Yeah, it's been over-the-counter for
     18        A. If he reported it, I didn't write it             18   quite a while.
     19   down. I don't recall --                                  19         Q.    Okay. So he may be taking an
     20        Q. Right.                                           20   antihistamine for that stuff and just, it wouldn't show
     21        A. -- him talking about that.                       21   up in your records; is that what you're saying?
     22        Q. And if -- if he had reported it, that's          22         A.    Yes, unless he didn't tell us.
     23   something that you would have written down.              23         Q.    I understand.
     24        A. Generally, I would write it down.                24         A.    Okay.
     25        Q. Okay. Because you wrote down the stents,         25         Q.    And do you hold any opinions, Dr. Emmett,


                                                   Page 47                                                         Page 49
      1   right?                                                    1   that any of the symptoms that you treated Mr. Bean for
      2        A. Yes. Yes.                                         2   were caused by exposure to mold while he lived in
      3        Q. And he also did not report whether he             3   Mississippi?
      4   attributed it to mold or not, that he had had any         4        A.    Well, I don't have that I -- I don't
      5   significant headaches, rhinitis, fatigue, anything        5   believe I was treating him for a headache or sinus
      6   serious of that nature while he was gone, did he?         6   congestion or shortness of breath or a cough at that
      7        A. I do not recall any discussion of that.           7   time, I don't believe. I have no record that he and I
      8        Q. And your notes do not reflect that he             8   discussed this.
      9   reported that, right?                                     9        Q.    Okay. I guess my question is a little
     10        A. I don't believe they -- yes, I believe           10   bit broader.
     11   they report that he did not, that they reflect that he   11        A.    Okay.
     12   did not report that to me.                               12        Q.    Did you treat Mr. Bean while he lived in
     13        Q. Right. And if he had reported those              13   Mississippi?
     14   things, they would have been contained in your notes?    14        A.    No.
     15        A. Yes, generally.                                  15        Q.    Did you know what his symptoms were while
     16        Q. Let me ask you this. Clearly we've been          16   he lived in Mississippi?
     17   through the records for Mr. Bean before he moved to      17        A.    No.
     18   Mississippi and you treated him for fatigue, rhinitis.   18        Q.    Did you -- were you able to do a
     19   We've been through that, right?                          19   differential diagnosis as to what his symptoms were
     20        A. Yes.                                             20   caused by or not caused by while he lived in
     21        Q. Right. And you treated him for fatigue           21   Mississippi?
     22   and rhinitis after he came back from Mississippi,        22        A.    No.
     23   right?                                                   23        Q.    And when he came back to Tennessee, did
     24        A. I would have to look. I was looking to           24   you do -- did you have any of that information we've
     25   see if that was an antihistamine was mentioned on his    25   just been through?



                                                                                     13 (Pages 46 to 49)
   Jackson                                Brooks Court Reporting                                             Meridian
   Gulfport                                   1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 15 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 50                                                        Page 52
      1        A.     I don't think so.                              1    what he's saying in the lawsuit that's pending in
      2        Q.     Okay. And so sitting here today, can you       2    Mississippi.
      3   testify to a reasonable degree of certainty that any of    3              My question to you is, is that you don't
      4   Mr. Bean's symptoms were caused by exposure to mold        4    have any opinions to a reasonable degree of medical
      5   while he lived in Mississippi?                             5    certainty about whether that is correct or not, true?
      6        A.     Can you please rephrase that question for      6         A. I do not have any opinions --
      7   me?                                                        7         Q. Right.
      8        Q.     Sure. It's a legal question, and the           8         A. -- on that.
      9   term "to a reasonable degree of medical certainty"         9         Q. And that's because, number one, you did
     10   means that you can testify in your professional opinion   10    not treat Mr. Bean while he lived in Mississippi for
     11   that something was caused by something.                   11    his symptoms that he experienced in Mississippi,
     12              Do you follow me?                              12    correct?
     13        A.     Yes.                                          13         A. Correct.
     14        Q.     Okay. So what I'm asking you, were any        14         Q. Number two, you did treat Mr. Bean for
     15   of the symptoms that you treated Mr. Bean for caused by   15    those same symptoms before he went to Mississippi,
     16   exposure to mold while he lived in Mississippi to a       16    true?
     17   reasonable degree of medical certainty?                   17         A. For those symptoms, yes.
     18        A.     Not -- not that I would have treated him
                                                                    18         Q. And you treated him for similar symptoms
     19   for.
                                                                    19    after he came back from Mississippi, right?
     20        Q.     All right. And can you say -- so, for
                                                                    20         A. In terms of discussing fatigue, yes.
                                                                    21         Q. All right. And as a result of all of
     21   example, you treated Mr. Bean for fatigue in the period
                                                                    22    that, you see evidence that he had the same symptom
     22   of time after he came back from Mississippi, correct?
                                                                    23    before and the same symptom after, and you can't
     23        A.     Is that -- I apologize. Is that on my --
                                                                    24    attribute any of that to his exposure in Mississippi;
     24        Q.     Yes, ma'am, it is.
                                                                    25    is that fair?
     25        A.     Okay -- on my medical notes? We probably


                                                     Page 51                                                        Page 53
      1   discussed it, yes.                                         1        A. That's fair.
      2        Q.    Yes. Can you attribute that fatigue to a        2        Q. All right. So let's move to Mrs. Bean.
      3   reasonable degree of medical certainty, to anything        3   You can set 1 and 2 aside. Let's put the clip back on
      4   that he was exposed to while he lived in Mississippi,      4   it so our court reporter doesn't get mad at us.
      5   or have you been treating Mr. Bean for fatigue since       5        A. Okay.
      6   before he went to Mississippi?                             6        Q. We'll set these right over here.
      7        A.    He and I have discussed fatigue before he       7             Now, the first set I'm going to show you
      8   went to Mississippi. So I do not believe I was             8   I'm going to mark as Exhibit Number 3.
      9   treating him for mold or evaluating him for mold           9        (Exhibit 3 - Medical Records Bates Numbers 469
     10   symptoms.                                                 10        through 497 regarding Mrs. Bean.)
     11        Q.    Right. And, in fact, as we discussed           11   BY MR. BOONE:
     12   before, Mr. Bean never even reported to you that he had   12        Q. This is a set of medical records that we
     13   been exposed to mold while he lived in Mississippi,       13   received from your office. They are Bates numbered 469
     14   correct?                                                  14   through 497. You can take a look at Exhibit Number 3.
     15        A.    Correct. I don't believe we discussed          15             Have you had a chance to look at Exhibit
     16   it.                                                       16   Number 3?
     17        Q.    All right. Let's turn now -- well, and         17        A. I have.
     18   let me ask one final follow-up question.                  18        Q. Are those true and accurate copies of
     19             Obviously, Mr. Bean now has a lawsuit           19   your medical records for Mrs. Jeanne Bean?
     20   pending in Mississippi, and he claims among other         20        A. Yes, in our new electronic medical
     21   things that fatigue, rhinitis and headaches were caused   21   record.
     22   by exposure to mold while he lived in Mississippi.        22        Q. All right. And were those records
     23             Is that news to you?                            23   generated in the ordinary course of your medical
     24        A.    Well, yes. As of a day or two ago, yes.        24   treatment of Mrs. Bean?
     25        Q.    Understood. I understand. Well, that's         25        A. Yes.



                                                                                       14 (Pages 50 to 53)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 16 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                      Page 54                                                        Page 56
      1      Q.      And are these -- okay.                          1             (Off record discussion.)
      2            I'm going to show you now what we'll mark         2             THE VIDEOGRAPHE0R: Back on the record.
      3   as Exhibit Number 4, which is another set of records we    3       It's 9:08. This is the beginning of DVD number
      4   received from your office.                                 4       two.
      5       (Exhibit 4 - Medical Records.)                         5   BY MR. BOONE:
      6   BY MR. BOONE:                                              6       Q. So Dr. Emmett, while we were off the
      7       Q. Can you identify these for us?                      7   record, we discussed the logistics of the archived
      8       A. Yes. These also appear to be records                8   records for Mrs. Bean, and I think what we would like
      9   that would have been generated in the new EMR. So they     9   to do is we will -- well, first of all, did your office
     10   don't contain the previous records before she moved to    10   locate prior records for Mrs. Bean from the period of
     11   Mississippi.                                              11   time before she moved to Mississippi?
     12       Q. Right. So sometimes you get these                  12       A. Yes.
     13   records in dribbles and drabs and I think we got --       13       Q. And have you produced those records to
     14       A. Yeah.                                              14   us?
     15       Q. -- we got these in dribbles and drabs.             15       A. I believe so.
     16            So Exhibit Number 4, are these true and          16       Q. All right. And would those -- were those
     17   accurate copies of medical records for Miss -- of your    17   records kept in the ordinary course of your business?
     18   treatment of Mrs. Jeanne Bean?                            18       A. Yes.
     19       A. Yes.                                               19       Q. And treatment of Mrs. Bean?
     20       Q. And were they generated in the ordinary            20       A. Yes.
     21   course of your treatment of Mrs. Bean?                    21       Q. And were those records true and accurate
     22       A. Yes.                                               22   copies of your medical record for Mrs. Bean?
     23       Q. Now, you also indicated and I think in             23       A. Yes, to the best of my knowledge.
     24   preparation for your deposition today, you have asked     24       Q. Okay. We will -- and it's approximately
     25   your staff to go and retrieve the records from the        25   376 pages.


                                                      Page 55                                                        Page 57
      1    archive; is that correct?                                 1            MR. BOONE: Does that sound right,
      2        A. Yes.                                               2        Taylor, of records we will supplement --
      3        Q. All right. And I believe you have                  3            MS. WHITE: Yeah.
      4    produced approximately 370 pages of records that you      4   BY MR. BOONE:
      5    got from the archives; is that right?                     5        Q. -- your --
      6        A. That would be -- yes.                              6            Well, those are the records that we are
      7        Q. It's a stack, isn't it?                            7   talking about; is that correct?
      8        A. Yeah, it's a huge stack.                           8        A. Yes.
      9        Q. It's so much of a stack that nobody, you           9        Q. Okay. We don't have a physical hard copy
     10    me, Taylor, we know nobody printed it out because it     10   to mark here today, but we will use that description
     11    would --                                                 11   and we're just going to move forward.
     12        A. Yes. Oh, it's printed out.                        12            Let me start our discussion with
     13        Q. Oh, you got it.                                   13   Mrs. Bean the same way we started with Mr. Bean.
     14              Do you have the actual copy there?             14            You had the -- did you have the occasion
     15        A. Yes. I'm sorry. Let me just -- we                 15   to treat Mrs. Bean both before she moved to Mississippi
     16    didn't separate it. I was just handed that this          16   and after she came back from Mississippi?
     17    morning. I'm sorry, not to be better ready.              17        A. Yes.
     18        Q. No, that's okay.                                  18        Q. All right. And it looked like to me that
     19        A. This is all.                                      19   your treatment of Mrs. Bean was on many more occasions
     20        Q. You want to go off the record for a               20   than Mr. Bean; is that true?
     21    second and get that?                                     21        A. Probably not in the last -- not since
     22        A. Yes.                                              22   she's been back, but on many occasions before that,
     23        Q. Let's do that.                                    23   yes.
     24              THE VIDEOGRAPHER: Off the record. It's         24        Q. Okay. So in the period of time before
     25        9:04. This is the end of DVD number one.             25   she moved to Mississippi, and before we get there, just



                                                                                       15 (Pages 54 to 57)
   Jackson                                  Brooks Court Reporting                                             Meridian
   Gulfport                                     1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 17 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 58                                                        Page 60
      1   so you know, Mrs. Bean is also involved in a lawsuit in    1   different complaints; is that right?
      2   Mississippi.                                               2       A. That's correct.
      3               Did you know that, before this proceeding      3       Q. Was one of those complaints that she had
      4   today?                                                     4   had difficulty breathing?
      5        A.      I did not know that before the end of         5       A. Do you mean recently or prior?
      6   March.                                                     6       Q. In that timeframe before she moved to
      7        Q.      Okay. Well, she is. She is a plaintiff        7   Mississippi, you had treated her or she had referenced
      8   in a lawsuit and among other things, she says that some    8   that she had COPD, emphysema, difficulty breathing and
      9   of her medical injuries, symptoms, were caused by          9   that kind of thing, didn't she?
     10   exposure to mold.                                         10       A. Well, I'm not sure she ever met the
     11               She mentions worsening of the COPD,           11   criteria for COPD, but there were times when she came
     12   worsening of her allergies, headaches, breathing, her     12   in with a cough and she had some evaluation, but this
     13   being low on energy, anxiety and depression, among        13   was prior to her move.
     14   other things. I'm just telling you that for your          14       Q. Okay. Okay. And did that change after?
     15   information.                                              15       A. She did not come to see me primarily for
     16        A.      Okay.                                        16   complaints of cough. Generally, her visits were
     17        Q.      And the reason why I'm telling you is        17   physical exams and I think she had an as-needed visit
     18   because as we did with Mr. Bean, I want to talk to you    18   for a breast lump.
     19   a little bit about the occasions on which you treated     19       Q. All right. One of the other things that
     20   Mrs. Bean for the same things before she ever moved to    20   I noticed -- so -- so she would report to you about
     21   Mississippi.                                              21   shortness of breath, breathing troubles, that kind of
     22               Do you understand where I'm coming from?      22   thing before she moved to Mississippi; is that fair?
     23        A.      Yes.                                         23       A. Yes.
     24        Q.      Okay. And the fact is that you did treat     24       Q. Okay. And did you attribute those
     25   Mrs. Bean for a long period of time before she moved to   25   complaints to any particular cause?


                                                     Page 59                                                        Page 61
      1   Mississippi, correct?                                      1        A.     Well, she has seen an allergist before.
      2       A. Yes.                                                2   This was in 2001, according to her record as well as an
      3       Q. And when did you begin treating her,                3   ENT and she was diagnosed with allergic rhinitis and
      4   ballpark?                                                  4   eustachian tube dysfunction. This would have been
      5       A. Well, I moved here in 1999, so it would             5   years ago.
      6   not have been before that. She was part of the             6        Q.     And what was she -- unpack that for me.
      7   practice. She was a patient here, and I think some of      7              Do you recall what -- what -- when she
      8   the first notes I saw a note, I think from 2000, 2002,     8   saw the allergist, what that resulted in?
      9   where I would have been talking to her and treating her    9        A.     May I look?
     10   for sometime.                                             10        Q.     Please. Please.
     11       Q. All right. And did you pretty much                 11        A.     She has -- she had several conditions
     12   follow Mrs. Bean from 2000, 2002, up until the time of    12   that were -- and so some of these medical records
     13   2013 or so when she moved to Mississippi?                 13   unfortunately are separated out into -- well, as I
     14       A. Yes.                                               14   recall what it was for, I'm sorry, I don't have the
     15       Q. All right. And on -- in that timeframe,            15   note and it is, I believe his record has been produced
     16   can you give us ballpark guesstimate how many times you   16   in the -- in what you all were given.
     17   saw her? Dozens?                                          17              Having a cough, post nasal drip, runny
     18       A. Well, yes, maybe two dozen. Okay.                  18   nose and the like, and she's had -- there's listings of
     19       Q. It's enough to make a big stack of                 19   cough even prior to my assuming her care and had a
     20   records, wasn't it?                                       20   chest X-ray in 1998. So that was a concern for her
     21       A. Yes.                                               21   then.
     22       Q. Okay. And you were Mrs. Bean's kind of             22        Q.     Okay.
     23   family doctor, right?                                     23        A.     She also said that she was having
     24       A. Yes, that's correct.                               24   troubles with a loss of a sense of smell. This would
     25       Q. And she came to you with a variety of              25   have been 2001, and she has multiple diagnosis of



                                                                                       16 (Pages 58 to 61)
   Jackson                                  Brooks Court Reporting                                            Meridian
   Gulfport                                     1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 18 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 62                                                        Page 64
      1   sinusitis in those records at that time.                   1    and they're allergic to that many different things, can
      2        Q.     All right. So -- so what we -- do we see       2    you attribute it to any particular thing, the
      3   in the period of time from 2000, 2002 to 2013, multiple    3    particular symptom is coming from?
      4   references where she's coming in and you're treating       4        A. It might be difficult. I mean, it might
      5   her for rhinitis?                                          5    be difficult.
      6        A.     Probably not so much after 2011, or so.        6        Q. Right. And that's because we are around,
      7   I looked at the notes and that was not mentioned as        7    like it or not, dust mites, cockroaches, pet dander,
      8   much.                                                      8    trees, grasses, even molds day in day out?
      9        Q.     Okay.                                          9        A. Yes.
     10        A.     You know, in between those -- those           10        Q. And so if you have a particular allergic
     11   times.                                                    11    reaction to one of those things, it would be nearly
     12        Q.     So from 2011 to 2013 maybe not so much,       12    impossible to identify with precision that it was
     13   but from 2000 to 2011?                                    13    caused by any one of those things; is that fair?
     14        A.     Yes.                                          14        A. With absolute precision, yes.
     15        Q.     Okay. And were you also -- and did you        15        Q. Okay. But even with a reasonable degree
     16   attribute that rhinitis to any particular cause on        16    of medical certainty, you couldn't say it's trees and
     17   those occasions?                                          17    grasses and not dust mites, right?
     18        A.     I'm trying -- I think when she had an
                                                                    18        A. Not that, yes, you're correct.
     19   allergy evaluation by Dr. Ty Prince, as I recall his
                                                                    19        Q. Okay. Same thing, you couldn't say it's
     20   note did not indicate any particular substances that
                                                                    20    molds and not dust mites, right?
                                                                    21        A. Well, if you had an environment where you
     21   she was allergic to. I would have to see the note
                                                                    22    had no dust mites then you could say you had mold.
     22   again --
                                                                    23        Q. But -- but that's not the case in
     23        Q.     Okay.
                                                                    24    Tennessee or Mississippi for that matter, is it?
     24        A.     -- to be extra sure on that. But, so
                                                                    25        A. It would be difficult.
     25   probably similar things. We can't test for every


                                                     Page 63                                                        Page 65
      1   single thing that people might have an allergic            1         Q. And dust mites are everywhere, molds are
      2   response to.                                               2   everywhere, trees and grasses are everywhere?
      3        Q.      Let's go off the record and see if we can     3         A. Yes.
      4   find that note.                                            4         Q. In Tennessee and in Mississippi; is that
      5        A.      Okay.                                         5   right?
      6               THE VIDEOGRAPHER: Off the record. It's         6         A. I know about Tennessee.
      7        9:17.                                                 7         Q. Okay.
      8               (Recess.)                                      8         A. I don't know about Mississippi.
      9               THE VIDEOGRAPHER: Back on the record.          9         Q. We're not too far down the road.
     10        It's 9:19.                                           10         A. Okay.
     11   BY MR. BOONE:                                             11         Q. But dust mites don't stop at the state
     12        Q.      Were you able to locate a reference to       12   line, I don't think. But as a -- and that's kind of
     13   what the allergist had tested Mrs. Bean for?              13   joking, but as a general matter -- that's a general
     14        A.      Yes.                                         14   principal.
     15        Q.      And -- and what do your records reflect?     15               It's very, very hard, is it not, Dr.
     16        A.      The note indicates that according to her     16   Emmett, to establish that a particular symptom,
     17   allergy testing, skin tests were positive to dust,        17   particular allergic symptom arises from a particular
     18   cockroach, cats, molds, trees, grass, and ragweed.        18   causal agent when they're allergic to many causal
     19        Q.      So that's a broad list.                      19   agents; is that fair?
     20        A.      Yes.                                         20         A. It's difficult. Only if you had a very
     21        Q.      Okay. And are all of those things            21   concentrated exposure and you had severe symptoms, but
     22   present here in Tennessee?                                22   it's -- it would be difficult to prove absolutely.
     23        A.      Definitely.                                  23         Q. Okay. So what we've seen then is that
     24        Q.      And would it be conceivable or possible      24   you have a reference -- a note in your reference that
     25   to look to determine if someone has an allergic symptom   25   Mrs. Bean was allergic to all these things, right?



                                                                                       17 (Pages 62 to 65)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 19 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 66                                                        Page 68
      1        A. Yes.                                              1       A.     I did review records --
      2        Q. And then you see -- and you treated her           2       Q.     All right.
      3   for multiple kind of medical things arising from that,    3       A.     -- from 2004 on.
      4   sinusitis, rhinitis, things of that nature; is that       4       Q.     And can you tell us, a ball park, did you
      5   fair?                                                     5   treat and did Mrs. Bean present with rhinitis in that
      6        A. She has had -- received treatment for             6   period of time before she moved to Mississippi?
      7   that in the past, yes.                                    7       A.     It's mentioned at least three times in
      8        Q. Okay. And we -- we've mentioned rhinitis          8   the records --
      9   before, but what is sinusitis?                            9       Q.     All right.
     10        A. Well, that would be inflammation of the          10       A.     -- prior to that move.
     11   sinus cavities that are above the nose usually and       11       Q.     And what about complaints of sinusitis?
     12   within the skull, within the skull, and so it might be   12       A.     At least two times in the records.
     13   that some people have a bacterial infection or a viral   13       Q.     And what about complaints of shortness of
     14   infection.                                               14   breath?
     15              I think also people who have chronic          15       A.     There was, I'm sorry, I counted about two
     16   rhinitis might have increased mucus secretion from       16   times that there was acute shortness of breath.
     17   their sinuses, so that could cause chronic               17       Q.     All right. And what about other kind of
     18   inflammation.                                            18   upper respiratory things, were there notations in your
     19        Q. All right. So they could be related to           19   records of -- that she was complaining of upper
     20   one another?                                             20   respiratory symptoms before she moved to Mississippi?
     21        A. Yes.                                             21       A.     At least twice --
     22        Q. All right. Now, did Mrs. Bean have a             22       Q.     All right.
     23   history of smoking?
                                                                   23       A.     -- in the record.
     24        A. Yes.
                                                                   24       Q.     Now, did you, and I hate to lump them all
     25        Q. And how long did she smoke?
                                                                   25   together, but did you attribute any of those symptoms


                                                    Page 67                                                        Page 69
      1        A.      According to the record, probably about      1   to any particular causes or is that just kind of normal
      2   20 years and then my most recent note says she stopped    2   walking around symptoms that one might expect from a
      3   at age 40.                                                3   patient?
      4        Q.      Even if you stop at age 40, can you have     4       A. Well, there are patients that have
      5   -- still have lingering effects from that?                5   several upper respiratory infections a year. I don't
      6        A.      For a time.                                  6   think she was smoking at that time, which it seems that
      7        Q.      Right. So in the -- let me kind of close     7   many people who smoke will have more bouts of sinusitis
      8   this up with the period of time before Mrs. Bean moved    8   and upper respiratory infection.
      9   to Mississippi.                                           9       Q. Okay.
     10               Did you treat Mrs. Bean for rhinitis in      10       A. And I think she had continued symptoms of
     11   that timeframe?                                          11   rhinitis and postnasal drip during that time.
     12        A.      I would have to look through those notes    12       Q. Okay. So it's fair to say that in your
     13   because I can't see a med list on -- in my general       13   treatment of Mrs. Bean before she moved to Mississippi
     14   computer. If you need me to stop and do that for a       14   that she had complaints of rhinitis, sinusitis,
     15   moment I can.                                            15   shortness of breath, upper respiratory illnesses, fair?
     16        Q.      Sure, if you would. Let's go off the        16       A. That's fair. Somewhere episodic. I
     17   record.                                                  17   think the rhinitis was probably ongoing.
     18               THE VIDEOGRAPHER: Off the record. It's       18       Q. All right. I want to turn your attention
     19        9:25.                                               19   to the period of time now when Mrs. Bean returned from
     20               (Off record discussion.)                     20   Mississippi and the first note that I have actually is
     21               THE VIDEOGRAPHER: Back on the record.        21   from a hospital stay.
     22        It's 9:27.                                          22             Look on Exhibit 4.
     23   BY MR. BOONE:                                            23       A. Okay.
     24        Q.      Dr. Emmett, have you had a chance to        24       Q. Page 2572.
     25   review the archive records from that period of time?     25       A. 2572, okay.



                                                                                      18 (Pages 66 to 69)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 20 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 70                                                         Page 72
      1        Q. That looks like -- well, can you tell us           1   No pleural effusion." No other comments than those.
      2   what that is?                                              2        Q.    So the MRI and the X-ray were basically
      3        A. It looks like it's a chest X-ray.                  3   normal?
      4        Q. And if I recall correctly that there's a           4        A.    The CT scan.
      5   notation in your records that Mrs. Bean presented to       5        Q.    I mean, CT scan. Sorry.
      6   the emergency room with shortness of breath; is that       6        A.    And chest X-ray says "chronic
      7   correct?                                                   7   fibrocalcific changes in the lungs," which that would
      8        A. I think that's correct. This was not               8   be hard to have an etiology for that.
      9   here in Tennessee though.                                  9        Q.    Okay.
     10        Q. All right. Look at -- oh, she didn't              10        A.    She's been a smoker and has been in the
     11   report to the ER.                                         11   area where we can have acute lung infections.
     12             Where is this located? Oh, this is in           12        Q.    And she did -- Mrs. Bean did report to
     13   Biloxi.                                                   13   you about mold at her previous home; is that correct?
     14        A. It says Biloxi --                                 14        A.    She referenced it, but I don't recall
     15        Q. Okay.                                             15   that we had an in depth discussion about that.
     16        A. -- in the report.                                 16        Q.    Okay. You did write on 2562, "mold at
     17        Q. All right. So that's before she got to            17   previous home," right?
     18   Tennessee?                                                18        A.    2562? Yes, I wrote down mild emphysema
     19        A. I believe so.                                     19   and I wrote a question mark whether that was related to
     20        Q. All right. Well, let's -- I want to get           20   mold at previous home. So she would have made a
     21   -- I thought that was in Tennessee. Look at 2562,         21   statement to me about that.
     22   which I guess is your first reference.                    22        Q.    All right. And by that record, that is
     23             That's where she fills out her patient
                                                                    23   just limited -- well, let me ask it.
     24   history; is that right?
                                                                    24             Is that limited to what Mrs. Bean told
     25        A. I'm sorry. The page number again,
                                                                    25   you?


                                                    Page 71                                                         Page 73
      1   please?                                                    1        A. Yes.
      2       Q.     2562?                                           2        Q. All right. That's based solely on her
      3       A.     Okay. Yes, I see it.                            3   report to you; is that true?
      4       Q.     And that's -- she indicates on this             4        A. I don't recall that we had an in depth
      5   patient medical history that she had emphysema slash       5   discussion about it.
      6   COPD, right?                                               6        Q. Yes, ma'am. My point is you're not
      7       A.     She did mark that and in my handwriting         7   saying there was mold in her previous home --
      8   underneath it, says mild. So I would usually talk to       8        A. No.
      9   someone about that, about that entry.                      9        Q. -- you're just saying that that's what
     10       Q.     All right. And, in fact, it looked like        10   Mrs. Bean said?
     11   you requested the -- at least the X-ray from Biloxi       11        A. Yes.
     12   showing that there was no disease process, right?         12        Q. All right. And you didn't see any mold
     13       A.     Yes.                                           13   tests or any photographs or any other evidence
     14       Q.     Okay. So she had been to the emergency         14   indicating whether or not there was mold at her prior
     15   room while she was in Biloxi and what was the result of   15   residence, true?
     16   that? 2572.                                               16        A. That's true.
     17       A.     Thank you so much. The chest X-ray was         17        Q. All right. And on the list of
     18   negative, but I don't think there were details of what    18   medications, did you see things --
     19   they recommended for treatment or if they treated her.    19        A. Can you tell me which page you're on now?
     20       Q.     All right.                                     20        Q. 2561, the prior page.
     21       A.     And she also had a CT but pulmonary            21        A. Okay. I'm on the page now.
     22   embolism study too, as well on 2571.                      22        Q. Does she have -- are allergy medications
     23       Q.     And what was the result of that?               23   listed on here?
     24       A.     Well, it says "no evidence of pulmonary        24        A. The allergy medicine called Montelukast
     25   embolism. Lungs, no pneumonia or suspicious nodule.       25   and Fluticasone nasal spray is on that list.



                                                                                      19 (Pages 70 to 73)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 21 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                      Page 74                                                        Page 76
      1       Q.     And I see Singulair.                            1   in the home in which she was living.
      2       A.     That's Montelukast.                             2             I think she had some testing. There was
      3       Q.     I got you. And what about Flonase nasal         3   a reference to, I believe perhaps an office visit and
      4   spray?                                                     4   pulmonary function tests are -- it says that's in the
      5       A.     That's the Fluticasone nasal spray.             5   plan, but I did not receive a copy of the pulmonary
      6       Q.     I see. Okay. So in the period of time           6   function test from Mississippi.
      7   after she gets back, she has the same allergies, and is    7             She was told she might have mild COPD,
      8   taking allergy medication; is that right?                  8   but then she also said since she's returned to
      9       A.     She's taking medicine. Now, Singulair or        9   Tennessee her symptoms are better, and she's on
     10   Montelukast potentially could also be used for asthma.    10   Singulair.
     11   That's another indication for it if somebody had that     11        Q.     Okay. So let me unpack that a little
     12   diagnosis.                                                12   bit.
     13       Q.     All right. Did she have a diagnosis of         13             What you are telling us about the -- when
     14   asthma?                                                   14   you say she presents with a diagnosis of -- how do you
     15       A.     Not one that was repeated. I saw one           15   say that?
     16   alluded to years ago, but I don't think she had a         16        A.    Dyspnea.
     17   definitive diagnosis.                                     17        Q.     Dyspnea. What is dyspnea?
     18       Q.     All right.                                     18        A.    That's just a term means shortness of
     19       A.     Maybe in Mississippi she might have, but       19   breath and again, it's not specific to any one cause.
     20   not in Tennessee.                                         20        Q.     Gotcha. That's just a CPT code for a
     21       Q.     All right. Well, flipping back to              21   lump of what could be a variety of different things?
     22   Exhibit Number 3 for a second.                            22        A.    Well, it is a terminology, but it's
     23       A.     Okay.                                          23   included in the ICD-10 code --
     24       Q.     Yeah, let's keep these binders on there.       24        Q.     I gotcha.
     25       A.     Thank you. All right.                          25        A.    -- which is diagnosis coding that we have


                                                      Page 75                                                        Page 77
      1        Q.     On Exhibit 3, page 491, that's the first       1   to use to present to insurance companies --
      2   record I saw of an office visit after she got back from    2        Q. All right.
      3   Mississippi; is that right?                                3        A. -- to list what the diagnoses are. And
      4        A.     That's correct. That's correct.                4   it can be a symptom or it can be a condition which has
      5        Q.     And I want to ask you some questions           5   been diagnosed.
      6   about this.                                                6        Q. So was Mrs. Bean any more specific about
      7        A.     Okay.                                          7   cough and shortness of breath or is that just basically
      8        Q.     In the history and physical section in         8   what she told you?
      9   the fourth paragraph she talks -- you talk about           9        A. That is what she told me.
     10   "presents with a diagnosis of dyspnea and respiratory     10        Q. All right. And there's a sentence here
     11   abnormalities."                                           11   "she was living in a home where there seemed to be mold
     12              Can you explain that for us?                   12   present."
     13        A.     You mean what it means?                       13        A. I think those were her words.
     14        Q.     What she was reporting, what you were         14        Q. All right. So when -- so you wrote down
     15   writing and what that means?                              15   that Mrs. Bean told you that there seemed to be mold
     16        A.     Okay. That particular wording is              16   present.
     17   confined to ICD-10 codes. The ICD-10 codes, which         17            Is that your best recollection?
     18   indicate a diagnosis are not always -- do not always      18        A. Yes.
     19   flow very well, so...                                     19        Q. In other words, Mrs. Bean was not certain
     20        Q.     I got you.                                    20   that there was mold, she just said there seemed to be
     21        A.     So that -- it's when we -- this is            21   mold; is that fair?
     22   probably not what you need to know, but she did report    22        A. Fair, from what I remember of our
     23   as I said, when she was in Mississippi that she had       23   discussion.
     24   some cough and shortness of breath and these were her     24        Q. Okay. And then it says she was told she
     25   comments that she thought it might be from mold present   25   might have COPD.



                                                                                       20 (Pages 74 to 77)
   Jackson                                  Brooks Court Reporting                                             Meridian
   Gulfport                                     1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 22 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 78                                                        Page 80
      1             Did you ever see a record that she had           1        Q.      And your next sentence says, "she is on
      2   actually been diagnosed with COPD by anyone?               2   Singulair." And what does Singulair do?
      3        A. I did not see pulmonary function test              3        A.     Singular could help if there was a
      4   results. There may be something in the exhibit that's      4   component of asthma or it can help for allergic
      5   from Mississippi, an office note in one of these           5   rhinitis. Those are the two main indications for that
      6   exhibits.                                                  6   medicine.
      7        Q. Okay.                                              7              It might -- it might help with COPD, but
      8        A. An outpatient office note.                         8   that's not the definite indication for the medicine.
      9        Q. Okay.                                              9        Q.      Okay. That's a standard kind of allergy
     10        A. I don't know where it is in this exhibit.         10   medication --
     11        Q. Okay.                                             11        A.     Yes.
     12        A. I think there was a few pages from an             12        Q.      -- right?
     13   outpatient evaluation.                                    13        A.     Yes.
     14        Q. All right. Well, did you diagnose her             14        Q.      All right. What did she tell you about
     15   with COPD?                                                15   her anxiety?
     16        A. No.                                               16        A.     Let's see. Well, she has had anxiety
     17        Q. Okay. And sitting here today, do you              17   symptoms for more than five years. So this would have
     18   know whether anyone else has?                             18   been -- had been before she went to Mississippi.
     19        A. I do not.                                         19        Q.      Okay.
     20        Q. Okay. And COPD, is that caused by                 20        A.     And so I don't recall exactly how long
     21   smoking?                                                  21   she had been on Zoloft or as needed, benzodiazepine,
     22        A. That's a contributor.                             22   but I think she had been on medication for longer than
     23        Q. Okay. I suppose there's other -- well,
                                                                    23   five years for that condition.
     24   is that the most common cause of COPD in your
                                                                    24        Q.      Okay. And the frequency she says is
     25   experience?
                                                                    25   several times per month?


                                                    Page 79                                                        Page 81
      1       A.     That's a common cause and there would be        1        A. That would be for panic attacks. I would
      2   more lung diseases that could cause shortness of breath    2   say now, those would not be her words, but that she
      3   or cough.                                                  3   experienced some level of anxiety daily without
      4       Q.     Right. And was Mrs. Bean a smoker?              4   medicines.
      5       A.     She had smoked, yes, previously.                5        Q. Okay.
      6       Q.     For 20 years?                                   6        A. And that I believe would be longer than
      7       A.     Roughly 20 years to the best of my              7   five years.
      8   understanding.                                             8        Q. I see. So she had a generalized anxiety
      9       Q.     All right. Now, when she said -- you            9   all the time?
     10   wrote down "since she has returned to Tennessee her       10        A. I think so, yes.
     11   symptoms are much better."                                11        Q. Okay. And dating back from the period of
     12             Do you see that?                                12   time before she moved to Mississippi?
     13       A.     Yes.                                           13        A. Yes.
     14       Q.     Are those, again, are those her words?         14        Q. And the panic attacks were sporadic in
     15       A.     Those are her words.                           15   that timeframe, but also dated back that far; is that
     16       Q.     Okay. So she says that her symptoms are        16   right?
     17   much better?                                              17        A. Right. She had received medicine for --
     18       A.     Yes.                                           18   for that prior to her move to Mississippi.
     19       Q.     She did not say her symptoms had gone          19        Q. Okay. And did she attribute those, that
     20   away?                                                     20   anxiety and panic attack -- panic attacks to any
     21       A.     No, she just said they were better.            21   particular cause?
     22       Q.     I see. And we know that she is still           22        A. Not really, just more stress related.
     23   experiencing many of those symptoms because she's still   23        Q. All right. And did you -- did you
     24   taking the medications for them, right?                   24   attribute those to any particular cause or just more
     25       A.     Right.                                         25   stress related?



                                                                                      21 (Pages 78 to 81)
   Jackson                                 Brooks Court Reporting                                            Meridian
   Gulfport                                    1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 23 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 82                                                        Page 84
      1        A.    More stress related, not a manifestation        1   what she said?
      2   of other conditions.                                       2       A. Writing down her report.
      3        Q.    All right. And moving down to your              3       Q. All right. Now, in the plan section of
      4   review of her symptoms under ear, nose and throat, what    4   this office note, which is on page 493 --
      5   did you write?                                             5       A. Yes.
      6        A.    I wrote positive for nasal congestion.          6       Q. -- relating to dyspnea and respiratory
      7        Q.    So tell us what that means. I think most        7   abnormalities, other, can you tell me what you wrote
      8   of us understand that, but tell us.                        8   there?
      9        A.    It can mean difficulty breathing because        9       A. I wrote, and this is based on what she
     10   your nose is stopped up or sensation of fullness in       10   had said, may have been related to mold exposure, but
     11   your sinuses, your nose.                                  11   her symptoms were much better now. So it was a comment
     12        Q.    So when she -- when you first saw her in       12   on that symptom.
     13   September of 2016, she had nasal congestion?              13       Q. Right. So did you have a -- well, first
     14        A.    Yes.                                           14   of all, did you see, was she experiencing this
     15        Q.    All right. And what did you write down         15   condition when you treated her?
     16   on the respiratory?                                       16       A. She did not appear to be short of
     17        A.    I just wrote down her report, her              17   breath --
     18   reported. I didn't write more about that.                 18       Q. Okay.
     19        Q.    And what did she report?                       19       A. -- on that visit.
     20        A.    That she had had evaluation for a cough        20       Q. All right. So in essence, what you were
     21   in 2016, and there was a questionable whether someone     21   saying is that her symptoms are much better now?
     22   had diagnosed mild COPD, and she -- her thoughts were     22       A. That was her report.
     23   that she had mold allergy, which was greater in           23       Q. Right.
     24   Mississippi.                                              24       A. Yes.
     25        Q.    Okay. So again, those are reports from         25       Q. Okay. And that her report was that this


                                                     Page 83                                                        Page 85
      1   the patient and not any kind of diagnosis or assessment    1   may have been related to mold exposure in Mississippi,
      2   that you made, true?                                       2   right?
      3        A.    That's true. It's reports from the              3       A. That was her report, yes.
      4   patient.                                                   4       Q. All right. That is not your opinion; is
      5        Q.     And the patient, Mrs. Bean, reported that      5   that correct?
      6   she had been treated for cough in 2016, and that maybe     6       A. I would not be able to conclude that
      7   somebody said she had mild POD -- COPD?                    7   based on that visit.
      8        A.    COPD.                                           8       Q. Right. So, and why is that?
      9        Q.     Is that right?                                 9       A. Can you refine your question, please?
     10        A.    I think those were her words, yes.             10       Q. Yes. I want to know why you sitting
     11        Q.     All right. And that she also said             11   where you were in 2016, could not confirm whether those
     12   "patient thinks this was due to mold allergy," right?     12   symptoms were caused by mold exposure or not?
     13        A.    Right.                                         13       A. Well, I did not see her during that time
     14        Q.     Did she tell you whether any doctor had       14   when she had a cough, and it would -- it would be
     15   told her that any of her symptoms were related to a       15   difficult to conclude that based on the current exam at
     16   mold allergy?                                             16   that time.
     17        A.    She did not tell me anything regarding         17       Q. All right. So as I understand what you
     18   that.                                                     18   just said, you were not treating her in 2013 to 2016,
     19        Q.     In fact, she said, "I think it is because     19   when she had those symptoms, correct?
     20   of the mold allergy," right?                              20       A. I was not.
     21        A.    Well, yes, that would be my conclusion         21       Q. You don't know whether she had those
     22   from that, but I don't know if someone had told her       22   symptoms, true?
     23   that.                                                     23       A. I don't know based on any examinations
     24        Q.     Okay. And did you see any respiratory         24   during that time period or meeting with her, no, I do
     25   issues on this occasion or are you just writing down      25   not.



                                                                                       22 (Pages 82 to 85)
   Jackson                                  Brooks Court Reporting                                             Meridian
   Gulfport                                     1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 24 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                      Page 86                                                       Page 88
      1        Q.     Yes, ma'am. And meaning you were not           1   before she even moved to Mississippi?
      2   able to do a physical exam and confirm any of those        2       A. Yes, that would be another reason.
      3   symptoms during that time, right?                          3       Q. All right. So not only do you not have
      4        A.     That's right.                                  4   enough information about when she lived in Mississippi,
      5        Q.     And you did not and were not able to ask       5   you also know that some of those same symptoms you were
      6   her at that time what she may have been exposed to,        6   treating her for before she went.
      7   correct?                                                   7       A. Yes.
      8        A.     Correct.                                       8       Q. And why is that? Why would that be
      9        Q.     Were you able to conduct any type of           9   relevant to whether or not that symptom could be caused
     10   differential diagnosis as to what that symptom may have   10   by mold while she was living in Mississippi?
     11   been caused by?                                           11       A. I think if people have allergies, you
     12        A.     You mean mentally?                            12   know, if they have asthma or allergies they might have
     13        Q.     No, ma'am. At that point in time.             13   a stronger reaction to an allergen like mold.
     14   That's my point.                                          14       Q. Yes, ma'am. But the fact -- but as we
     15        A.     Okay.                                         15   talked about, the difficulty is identifying the
     16        Q.     You were not able to do a diagnosis           16   particular allergen that may be provoking that, right?
     17   because you were not there.                               17       A. Yes, that's right.
     18        A.     No, I was not there --                        18       Q. All right. And with someone who has
     19        Q.     Right?                                        19   multiple allergies, how many allergies did Mrs. Bean
     20        A.     -- that's correct.                            20   have?
     21        Q.     And so when you see her after the fact,       21       A. I think there were at least six --
     22   all you have is her report of what --                     22       Q. All right.
     23        A.     Yes.                                          23       A. -- classes documented on there.
     24        Q.     -- happened?                                  24       Q. So even if she had had an exaggerated
     25        A.     That's all I have. Right.                     25   effect, allergic reaction to something, it would be


                                                      Page 87                                                       Page 89
      1       Q. And based on that report, can you give an           1   very difficult to determine which of the particular
      2   opinion to a reasonable degree of medical certainty        2   allergens was the cause, fair?
      3   that she had any symptoms of the type she reported in      3       A. That's fair.
      4   2016?                                                      4       Q. All right. I want to move back to
      5       A. I cannot.                                           5   Exhibit 4. I'm sorry to go back and forth, but I just
      6       Q. All right. And can you, assuming she had            6   kind of wanted to cover --
      7   those symptoms, can you give an opinion to a reasonable    7       A. Which page?
      8   degree of medical certainty as to what the cause of        8       Q. 2439.
      9   those symptoms was?                                        9       A. Okay.
     10       A. No.                                                10       Q. Now, what I'm -- what I have seen and
     11       Q. And assuming -- well, and can you, Dr.             11   what I'm going to do now is kind of take you through
     12   Emmett, give an opinion that any of those symptoms were   12   what I believe are the different -- the following
     13   caused by exposure to mold in her home while living at    13   office visits of Mrs. Bean.
     14   Keesler?                                                  14             Are you with me?
     15       A. I cannot.                                          15       A. Yes.
     16       Q. And can you give an opinion today based            16       Q. And this one seems to be from --
     17   upon your treatment of any of Mrs. Bean's illnesses or    17       A. Thursday, March 16th, 2017.
     18   medical symptoms that any of those were caused by         18       Q. Thank you. What did she report in terms
     19   exposure to mold while she lived in Mississippi?          19   of nasal congestion at that point?
     20       A. I cannot.                                          20       A. I think there were brief allusions to it.
     21       Q. And why is that? You just don't have               21   This is an annual exam, a Medicare wellness visit, and
     22   enough information?                                       22   generally Medicare wellness visit is not considered
     23       A. I don't have adequate information.                 23   evaluation of symptoms to be their primary focus.
     24       Q. All right. Is another reason that --               24             So patients usually are going through the
     25   that some of these symptoms also presented themselves     25   wellness visit. I go ahead and document some symptoms,



                                                                                       23 (Pages 86 to 89)
   Jackson                                  Brooks Court Reporting                                            Meridian
   Gulfport                                     1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 25 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                    Page 90                                                         Page 92
      1   but generally the purpose of a wellness visit would not    1       A. Of 20 -- March of 2017, I think.
      2   be to discuss symptoms at length or do evaluation.         2       Q. Yes, ma'am. But it went all the way back
      3       Q. I gotcha.                                           3   to September of 2016 --
      4       A. We would expect someone to have a visit             4       A. Yes.
      5   for purpose of evaluating symptoms.                        5       Q. -- when this note first arose, right?
      6       Q. Okay. So when -- under ENT it says                  6       A. Yes. Okay. Yes.
      7   "positive for nasal congestion," did she present with      7       Q. And it's just been carried through every
      8   nasal congestion at that point?                            8   time under respiratory, positive evaluation for cough,
      9       A. I think just confirmed that it was an               9   question mark, mild COPD. Patient thinks this was done
     10   ongoing symptom for her.                                  10   to mold allergy -- due to mold allergy in Mississippi.
     11       Q. I gotcha. And then you have the same               11       A. Right.
     12   note with respect to the respiratory there that you       12       Q. That the note first shows up in
     13   had --                                                    13   September 2016, and you just carry it forward every
     14       A. Right.                                             14   time?
     15       Q. -- on the previous note?                           15       A. Right, I don't think there was any change
     16       A. Yes.                                               16   in that.
     17       Q. That just carried through?                         17       Q. Right. And you would adopt the same
     18       A. I think that just carried through and I            18   testimony and opinions you have with respect to that
     19   don't recall her saying that she had exacerbations or     19   note we've talked about before?
     20   problems.                                                 20       A. Yes.
     21       Q. Okay. Would you -- and your testimony              21       Q. And turn to 2451.
     22   about what that note means and the effect of that note    22       A. Right.
     23   would be the same as we've discussed --                   23       Q. I apologize for jumping around a little
     24       A. Yes.                                               24   bit. This was another -- a prescription note, right?
     25       Q. -- before, right?                                  25       A. Yes. Yeah, dated 1-25-2018.


                                                    Page 91                                                         Page 93
      1       A. Yes.                                                1        Q.     And what is she asking for?
      2       Q. All right. And then 2433. Is this the               2        A.     She's asking for a refill on her
      3   next --                                                    3   Singulair and Alprazolam.
      4       A. Let's see --                                        4        Q.     And what are those medications for?
      5       Q. -- wellness?                                        5        A.     The Singulair usually would be used for
      6       A. Monday, March 19th. I apologize.                    6   allergic rhinitis. In some patients, asthma. And
      7       Q. That's okay.                                        7   Alprazolam would be antianxiety agent, generally for
      8       A. Yes. Yes, this is Monday, March 19th,               8   panic attacks.
      9   2018, another wellness visit.                              9        Q.     All right. And the Singulair, what would
     10       Q. So this is about a year later in 2018?             10   that indicate about whether she's continuing to have
     11       A. That's correct.                                    11   these symptoms?
     12       Q. You have the same note for nasal                   12        A.     It would indicate either she's continuing
     13   congestion indicating that this is a continuing           13   to have the symptoms or she's very worried about them
     14   problem, right?                                           14   recurring.
     15       A. Continuing symptom, yes.                           15        Q.     All right. But in your treatment of her,
     16       Q. All right.                                         16   she -- was she complaining about these rhinitis
     17       A. Which most people mark on the review of            17   symptoms in the period after she came back from
     18   systems.                                                  18   Mississippi?
     19       Q. Right. And the same note for respiratory           19        A.     Yes, I gather she had ongoing, but
     20   there?                                                    20   usually it would be very brief mentions in most of
     21       A. Yeah. She would just briefly mention it,           21   those visits.
     22   but we didn't -- I don't recall talking at length about   22        Q.     Right. And in all of these visits so far
     23   it.                                                       23   we see nasal congestion, that's what -- a reference to
     24       Q. All right. Well, this is the same note             24   those symptoms; is that true?
     25   and the same wording as in September of 2016, right?      25        A.     Yes.



                                                                                       24 (Pages 90 to 93)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 26 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                   Page 94                                                         Page 96
      1       Q.      And the fact that she's on Singulair          1   coughing at times. So that was an additional statement
      2   indicates that she's taking medication for those          2   she made --
      3   symptoms, right?                                          3       Q. Yes, ma'am.
      4       A.      Yes.                                          4       A. -- during that visit.
      5       Q.      All right. And 2455.                          5       Q. Okay. And she wanted to be tested for
      6       A.      This is, I think her -- I'm so sorry, go      6   mold because she thought she was being exposed to mold
      7   ahead.                                                    7   currently, or do you recall?
      8       Q.      No, go ahead. This may be an office note      8       A. I don't recall the exact phrase, but I
      9   from somewhere else.                                      9   think she was still thinking about possible effects of
     10       A.      It says Walgreen's Health Care Clinic,       10   mold exposure from Mississippi.
     11   Alcoa, Tennessee. And so this would have been like for   11       Q. Okay. So was she saying that her current
     12   an urgent care appointment.                              12   cough, coughing was attributable to her exposure to
     13       Q.      Right. And what did she present with on      13   mold back in Mississippi?
     14   February 26th of 2018?                                   14       A. That's what she had -- that was what she
     15       A.      The description is acute bronchitis, and     15   was alluding to.
     16   then it says viral.                                      16       Q. All right. But you did not make that
     17       Q.      All right.                                   17   connection in your opinion, correct?
     18       A.      I'm sorry. They also included some           18       A. No.
     19   medical patient information.                             19       Q. This is just what she was reporting?
     20       Q.      All right.                                   20       A. Yes.
     21       A.      So the body of the note may be progress      21       Q. All right. And the assessment on page
     22   note. It's on 2458. It says cough.                       22   2425, assessment means --
     23       Q.      Okay. So that brings me to I think what      23       A. Well, listing of the problems potentially
     24   is your last visit with Mrs. Bean.                       24   identified.
     25             If you go to page 2428 in this exhibit.        25       Q. Right.


                                                   Page 95                                                         Page 97
      1       A. Okay.                                              1        A.    Or symptoms. I'm sorry.
      2       Q. Exhibit number four.                               2        Q.     Okay. You indicate without -- encounter
      3       A. 2428?                                              3   for general adult medical examination without abnormal
      4       Q. Yes, ma'am.                                        4   findings, right?
      5       A. Okay. Let's see. And the note starts               5        A.    Yes.
      6   on --                                                     6        Q.     What does that mean?
      7       Q. You may not have the beginning of it.              7        A.    It just means a code that you submit to
      8       A. I'm sorry. These electronic medical                8   the insurance form and it's just a descriptive code for
      9   records, sometimes you have to put in a quote. The        9   subsequent wellness visit for Medicare patients.
     10   notes starts on 2423.                                    10        Q.     Okay. And without abnormal findings
     11       Q. Okay.                                             11   means?
     12       A. It's a Medicare wellness visit.                   12        A.    Right. That there were not major
     13       Q. All right. And what's the date of that?           13   abnormal findings during that exam.
     14       A. March -- Wednesday, March 20th, 2019.             14        Q.     Right. You also wrote down under your
     15       Q. So that's back in this March of this              15   assessment, "anxiety disorder unspecified," right?
     16   year?                                                    16        A.    Uh-huh. Yes.
     17       A. Yes.                                              17        Q.     2425?
     18       Q. All right. And you see, do you have your          18        A.    I did. Yes, I see it.
     19   same note for nasal congestion there?                    19        Q.     And when had she first been diagnosed
     20       A. Yes.                                              20   with anxiety disorder?
     21       Q. And the same note relating to                     21        A.    Over five years ago.
     22   respiratory, correct?                                    22        Q.     All right. That was at the period of
     23       A. One additional sentence that she had              23   time before she moved to Mississippi?
     24   brought up. She thought she might want to be tested      24        A.    Yes.
     25   for mold because she said she still had episodes of      25        Q.     And there are other things there, but you



                                                                                      25 (Pages 94 to 97)
   Jackson                                Brooks Court Reporting                                             Meridian
   Gulfport                                   1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 27 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                     Page 98                                                       Page 100
      1   also mention shortness of breath?                          1       Q.      Let me ask. Would you need some kind of
      2       A.     As a symptom.                                   2   mold test or information about what levels of mold were
      3       Q.     Yes. Had she also experienced shortness         3   present in a particular space?
      4   of breath before she moved to Mississippi?                 4       A.      That would probably be helpful, but I
      5       A.     Well, she was diagnosed with pneumonia,         5   don't know so far after the fact how valid it would be.
      6   so she would have experienced shortness of breath.         6       Q.      Okay. So even then, even if you had a
      7   This was before she moved to Mississippi.                  7   mold test, they may not be enough is what you're
      8       Q.     Right.                                          8   saying?
      9       A.     And I think shortness of breath is              9       A.      Yes.
     10   probably mentioned in a couple of her previous notes --   10       Q.      Okay. And even if you had a photograph
     11       Q.     All right.                                     11   or whatever, that may not be enough?
     12       A.     -- from this practice.                         12              Is that what you're saying?
     13       Q.     So that was a long standing condition of       13       A.      Yes, that's what I'm saying.
     14   hers before she went to Mississippi as well?              14       Q.      Okay. So you would need information
     15       A.     I think it had been mentioned as a             15   about the levels of mold that she was exposed to,
     16   symptom.                                                  16   correct?
     17       Q.     Okay. I want to ask you about this next        17       A.      One of the things, yes, that's one of the
     18   entry and it reads "Z-77.120, contact with an" in         18   things you would need.
     19   parentheses, "suspected exposure to mold", end            19       Q.      But you would -- you doubt that you could
     20   parentheses, "toxic."                                     20   get that information, especially after the fact, true?
     21             Do you see that?                                21       A.      I doubt it.
     22       A.     Yes.                                           22       Q.      All right. You would also need to know
     23       Q.     What is that, first of all? Is that a --       23   what symptoms she was reporting at the time, true?
     24       A.     That would be an ICD-10 code and that is       24       A.      That is true.
     25   the code you would use if you tested for it as a          25       Q.      Did you have or do you have any of that


                                                     Page 99                                                       Page 101
      1   justification to the insurance company, although I         1   information?
      2   advised her I was not sure it would be covered by her      2        A. Not the -- another provider. Not from
      3   insurance.                                                 3   another provider evaluation.
      4       Q. Okay. So let's unpack all of that.                  4        Q. Right. So you would, if you were looking
      5              Are you making a diagnosis that she has         5   at this after the fact, you would want to look and see
      6   been exposed to mold or is that a code that you use to     6   what she was actually reporting at the time, true?
      7   say if you wanted to order tests for that, that's what     7        A. Yes.
      8   you have to show?                                          8        Q. And you don't have that information,
      9       A. That would be more if you had to order              9   right?
     10   tests for it, that would be your reason behind it.        10        A. I do not.
     11       Q. Okay. So in the event that you wanted to           11        Q. But even if you had the information about
     12   order tests for mold exposure, you need to write this     12   what she -- what symptoms she was reporting, you would
     13   code down so that -- so that they can get paid for it.    13   need to know what all of the other potential causes
     14              Is that basically it?                          14   were that could result in that symptom; is that true?
     15       A. Potentially. Yes, it would be a code you           15        A. That's true.
     16   would use.                                                16        Q. And then you would need to rule out every
     17       Q. All right. Are you making an opinion               17   other potential cause leaving only exposure to mold; is
     18   that she was exposed to mold?                             18   that fair?
     19       A. No.                                                19        A. Yes.
     20       Q. And why aren't you making that opinion?            20        Q. That's called a differential diagnosis,
     21       A. I would not have enough data to prove              21   right?
     22   that her symptoms were related to exposure to mold.       22        A. Yes.
     23       Q. And what data and proof would you need to          23        Q. And for someone who has multiple
     24   prove that her symptoms were exposed to mold?             24   allergies, that would be difficult, if not impossible;
     25       A. It would still be difficult.                       25   is that fair?



                                                                                     26 (Pages 98 to 101)
   Jackson                                  Brooks Court Reporting                                             Meridian
   Gulfport                                     1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 28 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                   Page 102                                                        Page 104
      1       A.     That would be difficult, especially if          1        Q.      Okay.
      2   you did not have pulmonary function tests or chest         2        A.      So it's not an email.
      3   X-rays or other data to --                                 3        Q.      All right. That's helpful. And it's
      4       Q.      Right.                                         4   been marked as Bean, Jeanne Bean-M 2583 and 2584.
      5       A.     -- show a physical abnormality.                 5        A.      Okay.
      6       Q.      Right. And in this case, you have seen         6        Q.      And can you tell us what this -- what
      7   CT scans or the results of CT scans --                     7   this letter is?
      8       A.     A report.                                       8        A.      This is a letter from Miss Bean talking
      9       Q.      -- and X-rays indicating normal, right?        9   more about her concerns about exposure to mold.
     10       A.     Yes.                                           10        Q.      Okay.
     11       Q.      And so that's even more of a hill to          11        A.      Because she had, during the course of a
     12   climb in Mrs. Bean's case; is that true?                  12   visit, she had talked briefly about shortness of breath
     13       A.     That would be true.                            13   and concern about mold, but she did not go into more
     14             May I make a comment?                           14   detail at that -- during an office visit face-to-face.
     15       Q.      Yes.                                          15        Q.      All right. And so she sent you this
     16       A.     In that note on page 2424, it's not clear      16   letter after your office visit?
     17   cut in the note, but there is a reference to a peak       17        A.      Yes.
     18   flow under vital signs.                                   18        Q.      All right.
     19       Q.      Okay. And what was the reference?             19        A.      About two weeks after.
     20       A.     So it's PEFR 260 liters per minute. So         20        Q.      All right. Now, while she may have sent
     21   you would just use that as a peak expiratory flow rate,   21   you this letter and I'm sure you read it, right?
     22   meaning someone exhales into a tube. That number can      22        A.      I read over it, yes.
     23   be variable. And there's a graph that shows according     23        Q.      Okay. This is not one of your medical
     24   to age and gender about what would be considered, but     24   records, is it?
     25   peak flow can be quite variable, so...                    25        A.      It was not at the time. I think it's


                                                   Page 103                                                        Page 105
      1       Q.     Okay. Well, what does that number mean          1   been scanned into the chart now.
      2   in Mrs. Bean's case?                                       2       Q. Okay. But this is not a medical record
      3       A.     That -- that number is low compared to a        3   generated by you or your office?
      4   normal, but that result can -- there can be a variety      4       A. No, and I did not talk with her about
      5   of reasons including, you know, it's also effort           5   this letter after I received it.
      6   dependent and I was not there when that test was           6       Q. Okay. And you haven't had any
      7   administered.                                              7   conversations with her about this?
      8       Q.     I see. So you -- you would not say that         8       A. Not about that letter, no.
      9   -- you would defer to whoever performed that test as to    9       Q. Okay. Was this the first knowledge that
     10   what that test means in the scheme of things?             10   you had about any lawsuits --
     11       A.     Or you would need more than one data           11       A. Yes.
     12   point.                                                    12       Q. -- or potential lawsuits.
     13       Q.     Okay. Fair enough. I wanted to ask you         13       A. Well, when we got a records request from
     14   some questions now about --                               14   January I think, from your firm --
     15       A.     Are we through with this exhibit?              15       Q. Yes, ma'am.
     16       Q.     You might want to clip it back together.       16       A. -- I did not know what it was about, but
     17       A.     Okay.                                          17   release records.
     18       (Exhibit 5 - Letter dated January 17, 2019.)          18       Q. Okay.
     19   BY MR. BOONE:                                             19       A. Okay. I did not know what it was about,
     20       Q.     Let me show you what I'm going to mark as      20   the details.
     21   Exhibit Number 5, which are some records I think your     21       Q. And clearly this is just Mrs. Bean
     22   office located recently and it looks like an email.       22   writing to you providing information that she has, but
     23       A.     It actually is a letter that was in a          23   that is unverified information as far as you are
     24   folded piece of paper that was placed on a number of      24   concerned, true?
     25   paper documents.                                          25       A. That's true.



                                                                                  27 (Pages 102 to 105)
   Jackson                                  Brooks Court Reporting                                             Meridian
   Gulfport                                     1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 29 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                   Page 106                                                       Page 108
      1       Q. So when she says things about some of the           1        Q.    It says "their lawyer has contacted us,"
      2   homes had mold issues, you don't know whether that's       2   right?
      3   true or not, fair?                                         3        A.    Oh, yes, I see that. Okay.
      4       A. I do not.                                           4        Q.    Okay. And then she goes on to say "she
      5       Q. And when she thinks -- says things like             5   wants to take the case. We feel we may should do
      6   that they were living in one of the homes that was the     6   this."
      7   issue, you don't know whether that's true or not, fair?    7            Do you see this?
      8       A. I don't have any other confirmation of              8        A.    Yes.
      9   that.                                                      9        Q.    Okay. She's saying that she is
     10       Q. That's right. And even when she says not           10   contemplating joining the lawsuit at that point, isn't
     11   long after living there I started experiencing severe     11   she?
     12   breathing problems and shortness of breath.               12        A.    I'm sorry. Say that where that is again.
     13             Do you see that reference?                      13        Q.    "We feel we may should do this."
     14       A. Yes, I do.                                         14        A.    Okay.
     15       Q. You don't know whether that's true or              15        Q.    "She wants to take the case."
     16   not, right?                                               16        A.    Okay.
     17       A. Other than she had that visit where she            17        Q.    Would indicate to me that that lawsuit
     18   had a CT scan and the chest X-ray alluded to from         18   has not been filed yet.
     19   Biloxi, but, no, I don't have any other information.      19        A.    Okay.
     20       Q. Right. In other words, you have not                20        Q.    Is that -- is that your reading of that?
     21   reviewed her prior medical records from that time         21        A.    That would be my reading.
     22   period other than the ones that ended up in your file?    22        Q.    Okay. Did you know that, in fact,
     23       A. Just the brief ones, yes.                          23   Mrs. Bean and Mr. Bean had already filed the lawsuit?
     24       Q. Okay. And when she says -- so all of               24        A.    No.
     25   this where she says she reported these issues to          25        Q.    Did you know that the lawsuit has been


                                                   Page 107                                                       Page 109
      1   maintenance over and over again, you don't know, that's    1   pending for months --
      2   unverified?                                                2       A. No.
      3       A.     I don't know.                                   3       Q. -- at this point in time?
      4       Q.      All right. I mean, did you know that           4       A. No.
      5   there were only a handful of reports in the two plus       5       Q. She references -- there's a sentence that
      6   years of any moisture related issue by the Beans while     6   some of the mold -- "the homes have been tested by a
      7   they lived at Keesler?                                     7   private company."
      8       A.     I don't know anything really about it           8             Do you see that reference?
      9   other than what this letter says.                          9       A. I do.
     10       Q.      Did you know that even the plaintiffs'        10       Q. You've never seen any mold tests of any
     11   own experts, Dr. Grimsley and Mr. Weeks testified that    11   of the Beans' residence, have you?
     12   each response was addressed promptly and resolved the     12       A. No.
     13   issue?                                                    13       Q. Or any other residence at Keesler for
     14       A.     I do not have any knowledge of that.           14   that matter, have you?
     15       Q.      Okay. She writes to you about the             15       A. I have not.
     16   lawsuit that was going on by other residents, right?      16       Q. And do you know whether that's true or
     17       A.     She does allude to that, yes.                  17   not?
     18       Q.      And she says that "their lawyer has           18       A. I do not.
     19   contacted us."                                            19       Q. All right. She says "our home had mold
     20             Do you see that sentence?                       20   in almost every room."
     21       A.     The lawyer has asked, I think, they want       21             You don't know whether that's true or not
     22   to be part -- that's what you're referring to?            22   either, do you?
     23       Q.      Yeah, right here in the second line           23       A. Outside from what she has said, I do not.
     24   following the to summarize paragraph.                     24       Q. Yes, ma'am. That even if she said it, we
     25       A.     Yes.                                           25   don't know -- there's no way to -- you haven't verified



                                                                                 28 (Pages 106 to 109)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 30 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                  Page 110                                                         Page 112
      1   that?                                                      1       Q.      All right. And do you know why it was
      2       A. No.                                                 2   low?
      3       Q. Okay. And people in lawsuits say things             3       A.      It's one data point. You can't really
      4   a lot that need to be verified, don't they?                4   conclude anything from one data point like a peak flow,
      5       A. I would think so.                                   5   and her lungs as I recall, documented on the note,
      6       Q. Okay. And that's the purpose of the                 6   sounded clear that day.
      7   lawsuit, isn't it --                                       7              Usually peak flow would be used more for
      8       A. Yes.                                                8   someone with asthma to measure whether their lungs are
      9       Q. -- to verify it, right?                             9   having a lot of wheezing and tightness. It could be
     10       A. Yes.                                               10   effort related.
     11       Q. She does say in the middle of the page,            11       Q.      And when you say "effort related", what
     12   "my lungs have not been at the capacity they were         12   do you mean?
     13   before I moved and lived in that housing."                13       A.      I mean that somebody might not blow as
     14             Do you have any information about that?         14   hard as they could blow.
     15       A. I think she's alluding to the peak flow I          15       Q.      All right. And have you encountered that
     16   pointed out in that note, but otherwise there was, I      16   before?
     17   believe I said this before, a reference on the office     17       A.      Some patients have trouble performing it
     18   record, the small pages of office records to pulmonary    18   correctly, and some just don't give it their best
     19   function tests, but I don't have a copy of the            19   effort.
     20   pulmonary function test --                                20       Q.      And have you encountered people where
     21       Q. Okay.                                              21   they have not given it their best effort?
     22       A. -- from Mississippi.                               22       A.      Yes.
     23       Q. All right. So sitting here today you               23       Q.      And under what circumstances generally do
     24   don't know whether that's a true statement or not?        24   you encounter people that haven't given it their best
     25       A. I -- I can't conclude that based on a              25   effort?


                                                  Page 111                                                         Page 113
      1   single peak flow.                                          1       A.     I think some patients are afraid they'll
      2       Q. Okay. She says, "the only thing I would             2   trigger a coughing spell or they'll be uncomfortable or
      3   like your help with is if I can get -- would like an       3   they don't understand how to seal their lips around the
      4   official report from you on the peak flow reading that     4   flow meter and blow as hard as they can.
      5   Jessica did in the office."                                5       Q.     Have you also seen patients involved in
      6              Do you see that?                                6   lawsuits not --
      7       A. I do.                                               7       A.     I have not had that experience.
      8       Q. Who is Jessica?                                     8       Q.     Okay. All right. But certainly that
      9       A. That's my nurse.                                    9   could be a potential --
     10       Q. Okay. Did -- did she do a peak flow?               10       A.     It could be.
     11       A. It is documented in the chart on that              11       Q.     -- explanation?
     12   office note.                                              12       A.     Yes.
     13       Q. Is that the one that's referenced in the           13       Q.     That somebody might not blow as hard
     14   note you read --                                          14   knowing that they want to get a low result so that the
     15       A. Yes.                                               15   doctor can say something's wrong?
     16       Q. -- to us earlier?                                  16       A.     That could be, yes.
     17       A. Yes.                                               17       Q.     It's a possibility?
     18       Q. All right. And sitting -- well, what --            18       A.     Somebody could not give it their best
     19   what can you tell us about what the result of that peak   19   effort.
     20   flow means, if anything, okay?                            20       Q.     Okay. And when she -- now this peak flow
     21       A. Okay.                                              21   analysis that was done, was that done at Mrs. Bean's
     22       Q. Can you tell us what that -- whether               22   request or was that done at your request?
     23   that's high or low, normal or abnormal, or any other      23       A.     You know, I don't remember now.
     24   information that would be helpful?                        24       Q.     Okay.
     25       A. Yes, it would be considered low.                   25       A.     I'm sorry. I don't remember that.



                                                                                  29 (Pages 110 to 113)
   Jackson                                 Brooks Court Reporting                                              Meridian
   Gulfport                                    1-800-245-3376                                               New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 31 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                   Page 114                                                       Page 116
      1        Q.     Have you given Mrs. Bean an official           1    emphysema. Yes, it could result in that.
      2   report on that peak flow?                                  2        Q. Okay.
      3        A.     No.                                            3        A. But usually it would be more significant
      4        Q.     Do you intend to?                              4    and noted on the pulmonary function test.
      5        A.     I think what happened is that this letter      5        Q. Let me ask you, the next question is she
      6   showed up in my pile of papers. She says here that she     6    -- well, let me -- do you intend to provide an official
      7   intended to maybe send it with Jim, but I don't recall     7    report to Mrs. Bean in response to this?
      8   him handing it to me at the time of his visit or even      8        A. She has not called me back about that.
      9   alluding to it. I don't recall that.                       9        Q. Okay. All right. And you say -- she
     10              He may -- well, this would be                  10    says here "the other request is the fungal blood test."
     11   speculation. He may have handed it to some other staff    11        A. Right.
     12   member who just put it in my papers for review.           12        Q. What was she asking for there? And I
     13        Q.     Okay.                                         13    think there are some office notes regarding that.
     14        A.     So I did not send her an official report.     14        A. Right. Yeah. She talked about whether
     15        Q.     Okay. And that's just because you just        15    she could have a test done and I think my lab staff
     16   discovered it in connection with your preparation for     16    were trying to check on different tests. It's not a
     17   this deposition?                                          17    very common test that I would order --
     18        A.     Yes.
                                                                    18        Q. Look on --
     19        Q.     Okay. Fair enough. Do you intend to --
                                                                    19        A. -- in my practice.
     20   to tell or give her an official report, or can you give
                                                                    20        Q. Look on Exhibit Number 4 beginning at
                                                                    21    page 2446.
     21   one based on the limitations that you told us about?
                                                                    22        A. Yes.
     22        A.     All that one would be able to say is that
                                                                    23        Q. This appears to be some correspondence
     23   she had a peak flow in the office on this date and this
                                                                    24    internal regarding that --
     24   was the result.
                                                                    25        A. Right. That would be --
     25        Q.     And would you be able to interpret that


                                                   Page 115                                                       Page 117
      1   result one way or the other to a reasonable degree of      1        Q. -- situation; is that right?
      2   medical certainty?                                         2        A. -- would be under phone or log note
      3       A. All I would be able to say on that date,            3   section of the chart.
      4   that result was low given her age and gender.              4        Q. So tell us what's going on here?
      5       Q. Okay.                                               5        A. She had asked about the fungal blood test
      6       A. But I wouldn't be able to make any                  6   briefly during her annual wellness visit and I'd
      7   definite conclusions from that.                            7   advised her that I was not sure it would be covered by
      8       Q. All right. And you would not be able to             8   her insurance for the purpose, and she wanted to know
      9   determine what particular causes, if any --                9   how much it would be.
     10       A. No, could not.                                     10        Q. And how much is it?
     11       Q. -- resulted in that low peak flow?                 11        A. It looks like, I'm sorry. This is on
     12       A. No.                                                12   page 2447, because she had also asked -- my lab freezes
     13       Q. And peak flows, they're done for asthma            13   a sample specimen of blood serology when people come in
     14   and COPD patients, right?                                 14   for labs prior to their visit, and she had asked if it
     15       A. Right.                                             15   could just be added on to her labs and it could not.
     16       Q. And --                                             16              And then it says the test -- it just
     17       A. Maybe not so much COPD, but more for               17   really depends. It said the test could be 107 to 112
     18   asthma --                                                 18   or other options, it would be 400 plus range.
     19       Q. Okay.                                              19              And then I asked for them to show me a
     20       A. -- because they can have a lot of                  20   guide, a reference with the available tests.
     21   variability in their symptoms.                            21        Q. Okay.
     22       Q. I'm just curious whether a smoking                 22        A. We have a template for ordering labs and
     23   history of 20 years could result in a low peak flow       23   it's not a common test, so it was something we had to
     24   test?                                                     24   do extra, try to do an extra search for.
     25       A. It might if you had significant                    25        Q. So let me ask you what this fungal



                                                                                  30 (Pages 114 to 117)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 32 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                  Page 118                                                        Page 120
      1   antibody panel two is.                                     1   I'm trying to understand what this --
      2        A.    Uh-huh.                                         2        A.    Yes.
      3        Q.    What is it?                                     3        Q.     -- would even provide.
      4        A.    They just look at antibody levels to some       4             And basically what you're telling me is
      5   molds that could cause significant illness.                5   that, Dr. Emmett, even if you were sitting here with
      6        Q.    And are these -- would these be the             6   the results from the -- the fungal antibody panel --
      7   current antibody levels in a person's blood?               7        A.    Right.
      8        A.    Yes.                                            8        Q.     -- that you suggested, and those results
      9        Q.    And is that evidence that the person is         9   showed that she had antibodies for a particular type of
     10   currently being exposed to those things?                  10   mold, you would not be able to link those to any
     11        A.    Not necessarily.                               11   particular exposure either yesterday or six months ago
     12        Q.    I guess what I'm -- my real question is,       12   or two years ago; is that true?
     13   what information would that provide you or provide her    13        A.    I probably could not.
     14   that would be helpful?                                    14        Q.     All right. What was the end result of
     15        A.    Well, if it was low or negative, it would      15   the mold test back and forth?
     16   provide her some help for information that perhaps her    16             Did that information get provided to
     17   symptoms were not related to a serious mold infection.    17   Mrs. Bean?
     18        Q.    Do the presence of antibodies on this          18        A.    I believe so, and I think I said that
     19   test, whatever result you get, does it indicate that      19   advised -- provided the order, but she would have to
     20   you are susceptible to exposure to those kinds of         20   come in for a blood sample and I've looked and there's
     21   things or is it like an allergy test or what is it?       21   not been any lab appointment made, so I don't think she
     22        A.    It's not an allergy test. It would just        22   came in --
     23   be some evidence that somebody might have had a           23        Q.     All right.
     24   previous mold exposure.                                   24        A.    -- beyond that.
     25        Q.    So does the existence of an antibody           25        Q.     So I appreciate your patience this


                                                  Page 119                                                        Page 121
      1   today indicate that somebody may have been exposed to      1   morning. I do have some kind of follow-up questions to
      2   mold three years ago?                                      2   kind of wrap it all up and then I'm going to turn it
      3        A.     It might not be able to tell a definite        3   over to some other folks who may have some questions
      4   timeline on that.                                          4   but --
      5        Q.     That's -- I guess that's really what my        5        A.     Okay.
      6   question was. If you take my antibodies today --           6        Q.     -- I want to see if I understand what we
      7        A.     Right.                                         7   have discussed this morning.
      8        Q.     -- and I show that I have an antibody          8              You treated Mr. Bean for fatigue,
      9   that's in response to a mold --                            9   rhinitis and those kinds of things before he even left
     10        A.     Right.                                        10   for Mississippi, correct?
     11        Q.     -- would we ever be able to -- does that      11        A.     Yes.
     12   mean that I'm exposed to a mold like recently or can      12        Q.     And you treated him for those same
     13   that mean that I was exposed to a mold two years ago,     13   symptoms after he came back from Mississippi, correct?
     14   or do you know?                                           14        A.     As I mentioned, yes.
     15        A.     You might not be able to be definite, but     15        Q.     And you did not treat Mr. Bean during the
     16   there are some conditions where certain molds like        16   time that he was gone to Mississippi?
     17   Coccidioides is not usually present in this part of       17        A.     I did not.
     18   Tennessee, so somebody might have been exposed            18        Q.     And you don't know what symptoms he
     19   elsewhere and that might be considered unusual for this   19   reported, if any, while he was in Mississippi?
     20   area.                                                     20        A.     I do not.
     21              But no, it probably cannot specify a           21        Q.     And you don't know the conditions of the
     22   definite date when one would have been exposed.           22   home that Mr. Bean lived in, mold tests, any evidence
     23        Q.     Okay.                                         23   at all about what those circumstances were while he was
     24        A.     And of course, I'm a primary care doctor.     24   in Mississippi, correct?
     25        Q.     Oh, look, I understand that. I'm just --      25        A.     I do not have that knowledge.



                                                                                 31 (Pages 118 to 121)
   Jackson                                 Brooks Court Reporting                                             Meridian
   Gulfport                                    1-800-245-3376                                              New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 33 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                   Page 122                                                      Page 124
      1       Q. And you don't know any of the other facts           1   true?
      2   or circumstances that would be necessary to make a         2       A.     I cannot.
      3   differential diagnosis as to the cause of any symptoms     3             MR. BOONE: Those are all the questions I
      4   Mr. Bean had while he lived in Mississippi, fair?          4       have and there may be others from some other
      5       A. I do not have.                                      5       folks.
      6       Q. And though, so therefore, you can't                 6             THE WITNESS: Okay.
      7   testify to a reasonable degree of medical certainty        7             THE VIDEOGRAPHER: Let's go off the
      8   whether any symptoms that Mr. Bean complained of were      8       record, and make a change.
      9   caused by exposure to mold in his home at Keesler Air      9             MR. BOONE: All right.
     10   Force Base, true?                                         10             THE VIDEOGRAPHER: Off the record. It's
     11       A. I cannot testify to that.                          11       10:39. This is the end of DVD number two.
     12       Q. All right. And the same with respect to            12             (Off record discussion.)
     13   Mrs. Bean, you treated her for rhinitis, sinusitis,       13             THE VIDEOGRAPHER: All right. Back on
     14   shortness of breath and other issues before she left      14       the record. It's 10:39. This is the beginning of
     15   for Mississippi, right?                                   15       DVD number three.
     16       A. Yes.                                               16             MR. BOONE: Taylor, do you have any
     17       Q. And you treated her for those same                 17       questions, do you want --
     18   symptoms after she came back from Mississippi, right?     18             MS. WHITE: I do. Do you want me to go
     19       A. I don't recall a sinusitis.                        19       ahead?
     20       Q. Okay. But the other ones you did?                  20             MR. BOONE: Yeah, I think -- Scott, if
     21       A. Yes, she received medicine for allergic            21       it's okay, why don't we let Taylor go and then you
     22   rhinitis.                                                 22       can go after that.
     23       Q. All right. And you did not treat                   23             MR. WELLS: Okay, that sounds great.
     24   Mrs. Bean while she was in Mississippi, right?            24             MR. BOONE: Okay, good.
     25       A. I did not.                                         25             MS. WHITE: Scott, can you hear me okay?

                                                   Page 123                                                      Page 125
      1       Q. Nor have you reviewed in detail all of              1             MR. BOONE: He's probably on mute.
      2   her medical records from that period.                      2             MS. WHITE: Okay.
      3       A. I have not.                                         3             MR. WELLS: I couldn't hear anything, if
      4       Q. So you don't know what symptoms, if any,            4        you just spoke. I'm not on mute at the moment.
      5   she complained of while she lived in Mississippi,          5             MR. BOONE: Just go ahead and speak. If
      6   right?                                                     6        he can hear me, he can hear you.
      7       A. Right.                                              7             MS. WHITE: Okay.
      8       Q. Do you know what evidence there was as to           8   EXAMINATION BY MS. WHITE:
      9   the cause or circumstances of any of those symptoms        9        Q.    Okay. Dr. Emmett, my name is Taylor
     10   while she was living in Mississippi?                      10   White. I represent Forest City Residential Management
     11       A. I'm sorry, can you say that again?                 11   Company and I have just a very few questions and bear
     12       Q. Yes, ma'am. You don't have any                     12   with me, I'm going to jump around just a little bit.
     13   information about the cause or circumstances of any of    13        A.    Okay.
     14   the symptoms she did report while she was living in       14        Q.    If you will look back with me at
     15   Mississippi, true?                                        15   Exhibit 5.
     16       A. Not other than her report.                         16        A.    Yes.
     17       Q. Right. And so for that reason you have             17        Q.    This is a letter, right, that Miss Bean
     18   not performed and don't have enough information to do a   18   wrote to you on March 25th, 2019?
     19   differential diagnosis on any symptoms she had while      19        A.    Yes.
     20   she was in Mississippi, fair?                             20        Q.    Look with me about halfway down the page
     21       A. That's fair.                                       21   where it says, "my lungs have not been at the capacity
     22       Q. So at the end of the day, you can't                22   they were before I moved and lived in that housing unit
     23   testify to a reasonable degree of medical certainty       23   for two years."
     24   that any of the Beans, Mr. Bean or Mrs. Bean's medical    24             First of all, you testified earlier that
     25   symptoms were caused by exposure to mold in their home,   25   sometimes people when they're administered a peak test



                                                                                  32 (Pages 122 to 125)
   Jackson                                  Brooks Court Reporting                                            Meridian
   Gulfport                                     1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 34 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                  Page 126                                                       Page 128
      1   or what is the other, the pulmonary function test, they    1             That could mean a culture. I'm sorry,
      2   from time to time don't give their best effort; is that    2   that's probably what CX refers to.
      3   correct?                                                   3         Q.    I understand.
      4       A.      That's why it would be difficult to make       4         A.    Versus a serology --
      5   a conclusion based on one peak flow, that there can be     5         Q.    Okay.
      6   several variables.                                         6         A.    -- which would be immediate testing and a
      7       Q.      Okay. And I just wanted to point you           7   culture would be looking for growth of a fungus.
      8   quickly, if you can turn with me to the archived           8         Q.    I see. So I read that to mean, where it
      9   records and I'm looking at an office visit on              9   says "the test gets CX for 120 days."
     10   July 12th, 2005.                                          10             I read that to mean that it could show
     11       A.      Uh-huh.                                       11   potential exposure to mold or fungus within the past
     12       Q.      On that day it says that "the patient had     12   120 days, but that's incorrect, right?
     13   PFTs earlier this year. They seemed to show mild          13         A.    Just based on what he says here, I think
     14   obstructive pattern. However, the operator noted that     14   it's probably a culture that's being held to look for
     15   her effort was poor."                                     15   evidence of active growth.
     16             It goes on to say "the patient feels that       16         Q.    I understand.
     17   she did the best she could. However, when my nurse did    17         A.    Okay. Like a blood culture so --
     18   a peak flow today, she also noted that the patient did    18         Q.    So that would be potential exposure to
     19   not appear to have good effort."                          19   mold or fungus currently, not something that would have
     20             So based on this, and this is from 2005,        20   occurred --
     21   would you agree with me that Mrs. Bean might have in      21         A.    Well, if somebody were sick enough to
     22   the past shown a possible propensity to maybe not give    22   have it in their blood, they might have had that for
     23   her best effort in a PFT or peak test?                    23   several years if there were actual fungal growth in the
     24       A.      Well, that is not always intentional,         24   blood, but usually it's more recent --
     25   but, yes, those -- when I saw that peak flow test, I      25         Q.    I understand.


                                                  Page 127                                                       Page 129
      1   was interested in what the operator had to say at that     1       A.     -- if it were something like that.
      2   date.                                                      2       Q.      Okay. Give me one second. Okay.
      3       Q. Sure. I understand. Okay.                           3             I want to briefly go back to the allergy
      4            And going on down the page, earlier we            4   testing when you referred Miss Bean to Dr. Prince.
      5   discussed the fungal blood test or the possibility of      5        A. Uh-huh.
      6   ordering that and I just wanted to point you to, and I     6        Q. And I think that was in 2001, then maybe
      7   think this was in Exhibit 1 -- Exhibit 4, on page 2447.    7   again in 2005, or so.
      8       A. Yes.                                                8             And you don't have to flip back if you
      9       Q. Okay. And I just wanted to clarify the              9   don't want to, but I remember when you testified
     10   timeline of, you know, potential exposure and what        10   earlier that it showed she had tested positive for
     11   those kind of tests might show.                           11   allergies to cats, cockroaches, mold, maybe grass --
     12            If you'll look at the bottom of the page.        12        A. Trees.
     13   The sentence that begins, "okay. The test cannot be       13        Q. -- trees.
     14   added on. The fungal CX of the blood," let's see, next    14             Would you agree with me that there are
     15   line.                                                     15   thousands, maybe hundreds of thousands of different
     16            "I was told the price is closer to 107           16   types of mold in the world?
     17   versus 112. The test gets CX."                            17        A. That's what I've been told. That's what
     18            What does CX stand for?                          18   I've been told, yes, there are many types of mold and
     19       A. I'm not sure what that -- what that                19   it is not more definitive for any particular type on
     20   stands for.                                               20   the testing.
     21       Q. Okay.                                              21        Q. I see.
     22       A. I mean, it says collected as blood. I'm            22        A. There might be some. Since I don't have
     23   not sure if that's a special tube. It might be            23   a copy of the actual allergy testing on the report that
     24   sometimes things are held for 120 days if they had a      24   Dr. Prince did, I wouldn't be able to speak more
     25   culture.                                                  25   directly on that.



                                                                                  33 (Pages 126 to 129)
   Jackson                                 Brooks Court Reporting                                            Meridian
   Gulfport                                    1-800-245-3376                                             New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 35 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                 Page 130                                                      Page 132
      1              Even then, they cannot test for every         1   any doctor to assess whether Mrs. Bean came in contact
      2   single type of mold that exists, but there's probably    2   with any type of mold that she could be allergic to in
      3   several species that might be common that might be on    3   Mississippi; is that correct?
      4   the allergy testing, but again I don't have a copy of    4        A.     Not unless she had a more recent allergy
      5   that, the actual printout.                               5   test and I don't -- I don't know the answer to that.
      6              MS. WHITE: Okay. Can we go off the            6   This test is from 2001.
      7        record for one minute?                              7              MS. WHITE: All right. Dr. Emmett, I
      8              THE VIDEOGRAPHER: Off the record. It's        8        think that's all I have.
      9        10:46.                                              9              MR. BOONE: Okay. Scott?
     10              (Off record discussion.)                     10              MR. WELLS: Oh, thank you. I'm sorry.
     11              THE VIDEOGRAPHER: Back on the record.        11        I'm having trouble hearing most voices except for
     12        It's 10:48.                                        12        Walter's today.
     13        (Exhibit 6 - Allergy Associates Record.)           13              THE WITNESS: Okay. I'll speak up.
     14   BY MS. WHITE:                                           14   EXAMINATION BY MR. WELLS:
     15        Q.      Okay. Dr. Emmett, I'm going to hand you    15        Q.     Thank you. Dr. Emmett, I just have a
     16   what's now been marked as Exhibit 6, I believe.         16   couple questions. Again, I'm Scott Wells.
     17   Exhibit 6, if you wouldn't mind reviewing that.         17              Our office represents Jeanne and James
     18              That is a page out of the Allergy            18   Bean in the litigation that's the subject matter of
     19   Associates records that we received from Dr. Prince.    19   this deposition.
     20        A.      Okay.                                      20              First of all, did you request medical
     21        Q.      And if you'll look toward the bottom, I    21   records from the providers that rendered services to
     22   think it's section, it begins with Section L.           22   the Beans in Mississippi?
     23        A.      Yes.                                       23        A.     I -- we requested and received I think
     24        Q.      First of all, what -- do you know what     24   six pages. I'm sorry. I don't have my chart open
     25   those potential allergens are?                          25   right now, from her initial visit. I don't think that


                                                 Page 131                                                      Page 133
      1       A. It looks like there might be some yeast           1   I requested records on Mr. Bean.
      2   and molds, different types.                              2       Q.       Okay. With respect to Mrs. Bean, I
      3       Q. And if you'll look at the column out to           3   understand you saw reports regarding her X-ray and CT
      4   the right of that, do you see that it looks like         4   following her hospital visit.
      5   there's a zero by each different --                      5              Is that what you reviewed?
      6       A. So it says that there was a weal, meaning         6       A.      That's what I received, yes.
      7   like a hive raised at the time of the testing or a       7       Q.       Okay. As far as other visits complaining
      8   flare. These are from Dr. Prince's records.              8   about other rhinitis type symptoms, that's something
      9             There is a grade and it says zero.             9   you never would have reviewed or did not review; am I
     10   There's no reaction marked according to this testing.   10   correct?
     11       Q. So there is a no reaction marked to any          11       A.      I don't think I received any of those
     12   of the types of mold that Dr. Prince tested for,        12   records for review.
     13   correct?                                                13       Q.       Thank you. As far as whether any
     14       A. I don't see any on this report.                  14   conditions experienced by the Beans, either Jeanne or
     15       Q. Whereas, if you compare it up above to,          15   James, were caused by mold or their conditions in
     16   for example, the German cockroach in --                 16   Mississippi, you're simply not rendering an opinion
     17       A. Yes.                                             17   about whether or not they were affected by that?
     18       Q. -- Section K --                                  18              Is my understanding correct?
     19       A. Right.                                           19       A.      Can you repeat that last question? I had
     20       Q. There is a notation that indicates it's a        20   trouble hearing that last part.
     21   potential allergen, correct?                            21       Q.       Yes, ma'am. I'll do that again.
     22       A. Yes.                                             22              It's my understanding that you're not
     23       Q. Okay. So without knowing what type of            23   rendering an opinion as to whether any of the symptoms
     24   mold would have existed in Mrs. Bean's home in          24   experienced by the Beans in Mississippi were caused by
     25   Mississippi, there's no way for you or Dr. Prince or    25   their living conditions in Mississippi?



                                                                               34 (Pages 130 to 133)
   Jackson                                Brooks Court Reporting                                           Meridian
   Gulfport                                   1-800-245-3376                                            New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 36 of 37
                                       Kim Emmett, M.D. 7/23/2019
                                                   Page 134                                                     Page 136
      1        A.    I -- I cannot render an opinion.                1   sinusitis, and those conditions before she went to
      2        Q.    Okay. And you have not done so; am I            2   Mississippi, right?
      3   correct?                                                   3        A.      Yes.
      4        A.    I have not done so.                             4        Q.      And you treated her for those same
      5        Q.    And as far as whether any of their              5   symptoms after she came back from Mississippi, right?
      6   rhinitis symptoms, fatigue symptoms, breathing issues      6        A.      Except for the sinusitis.
      7   were experienced in Mississippi, you have no personal      7        Q.      Except for the sinusitis?
      8   knowledge as to whether they were experiencing any of      8        A.      Yes.
      9   that, so you cannot testify regarding that; am I           9        Q.      And the fact that you treated her for
     10   correct?                                                  10   those symptoms both before and after, would also make
     11        A.    You are correct.                               11   it difficult if not impossible to link those to mold
     12        Q.    When Mr. Bean came back to you after           12   while she lived at Keesler as well, correct?
     13   residing in Mississippi, I understand he told you about   13        A.      Correct.
     14   coronary artery disease and a stent that he received.     14              MR. BOONE: That's it.
     15        A.    Yes.                                           15              MS. WHITE: I have just one follow-up.
     16        Q.    Yes? Okay. And that's one of the main          16        I'm so sorry, Dr. Emmett.
     17   most intrusive conditions or effects he experienced in    17              THE WITNESS: Okay. That's okay.
     18   Mississippi that he talked to you about from my           18   REEXAMINATION BY MS. WHITE:
     19   understanding; is that right?                             19        Q.      In addition to the rhinitis and other
     20        A.    That is a condition he gave me an update       20   respiratory problems that you treated Mrs. Bean for
     21   on, on his initial visit, or on his first visit back.     21   both before and after her move to Mississippi, do you
     22        Q.    Okay. As opposed to additional rhinitis        22   agree with me that you also treated Mrs. Bean for
     23   symptoms, I would assume that receiving a stent is a      23   depression and anxiety both before and after her move
     24   lot more serious a procedure and something of greater     24   to Mississippi?
     25   concern in a medical review; is that right?               25        A.      Yes.


                                                   Page 135                                                     Page 137
      1        A.     Oh, than rhinitis you mean?                    1            MS. WHITE: Okay. That's it.
      2        Q.     Right, instead of rhinitis?                    2            MR. BOONE: Thank you.
      3        A.     Yes, that would probably get a doctor's        3            THE WITNESS: Okay.
      4   attention more.                                            4            THE VIDEOGRAPHER: Off the record. It's
      5              MR. WELLS: Thank you, Dr. Emmett.               5       10:56. This concludes our deposition.
      6        That's all I have today.                              6           FURTHER THIS DEPONENT SAITH NOT
      7              THE WITNESS: Okay.                              7            (The deposition concluded at 10:56
      8              MR. BOONE: Just two more minutes and            8       central time.)
      9        then we're done.                                      9
     10              THE WITNESS: Okay. All right.                  10
     11   REEXAMINATION BY MR. BOONE:                               11
     12        Q.     You did, Dr. Emmett, treat both of the        12
     13   Beans for -- well, Mr. Bean for fatigue and rhinitis      13
     14   before he moved to Mississippi, correct?                  14
     15        A.     Yes, those were mentioned in his medical      15
     16   record prior.                                             16
     17        Q.     And you treated him for that after he         17
     18   came back from Mississippi, correct?                      18
     19        A.     That's mentioned in his record, yes.          19
     20        Q.     And those facts would make it extremely       20
     21   difficult for you or anyone to link those same symptoms   21
     22   to exposure to mold at Keesler, wouldn't they?            22
     23        A.     Yes.                                          23
     24        Q.     And the same thing for Mrs. Bean, you         24
     25   treated her for shortness of breath, rhinitis,            25



                                                                                 35 (Pages 134 to 137)
   Jackson                                 Brooks Court Reporting                                           Meridian
   Gulfport                                    1-800-245-3376                                            New Orleans
Case 1:18-cv-00393-HSO-JCG Document 128-23 Filed 08/21/19 Page 37 of 37
                                      Kim Emmett, M.D. 7/23/2019
                                                  Page 138
      1               CERTIFICATE
      2   STATE OF TENNESSEE
      3   COUNTY OF KNOX
      4         I, Georgette H. Mitchell, Registered
      5   Professional Reporter, Licensed Court Reporter #55 and
      6   Notary Public, do hereby certify that I reported in
      7   machine shorthand the deposition of KIM EMMETT, M.D.,
      8   called as a witness at the instance of the Defendants,
      9   that the said witness was duly sworn by me; that the
     10   reading and subscribing of the deposition by the
     11   witness was waived; that the foregoing pages were
     12   transcribed under my personal supervision and
     13   constitute a true and accurate record of the deposition
     14   of said witness.
     15         I further certify that I am not an attorney or
     16   counsel of any of the parties, nor an employee or
     17   relative of any attorney or counsel connected with the
     18   action, nor financially interested in the action.
     19         Witness my hand and seal this the 2nd day of
     20   August, 2019.
     21
     22                 ____________________________
                        Georgette H. Mitchell
     23                 Registered Professional
                        Reporter, Licensed Court
     24                 Reporter 55, LCR expires
                        6-30-20 and Notary Public
     25                 My Commission Expires:




                                                                    36 (Page 138)
   Jackson                                 Brooks Court Reporting        Meridian
   Gulfport                                    1-800-245-3376         New Orleans
